Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 1 of 59




            EXHIBIT 3
           Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 2 of 59



 1   Complete list of parties and counsel listed on signature pages.
 2                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
 3                                   SAN JOSE DIVISION
 4
     VOIP-PAL.COM, INC., a Nevada
 5   corporation,

 6                         Plaintiff,
                                                      Case No. 18-cv-04523-LHK [Lead Case]
 7          v.
                                                      JOINT INVALIDITY CONTENTIONS OF
 8   TWITTER, INC., a Delaware corporation,           TWITTER, INC.; VERIZON; AT&T CORP;
                                                      AND APPLE INC.
 9
                            Defendant.
10

11   VOIP-PAL.COM, INC., a Nevada
     corporation,
12
                           Plaintiff,
13
            v.
14
     CELLCO PARTNERSHIP d/b/a/ Verizon                Case No. 18-cv-06054-LHK
15   Wireless,
16
                            Defendants.
17

18   VOIP-PAL.COM, INC., a Nevada
     corporation,
19
                           Plaintiff,
20
            v.                                        Case No. 3:18-cv-06177-LHK
21
     AT&T CORP, a Delaware corporation,
22

23                          Defendant.

24

25

26
27

28                                                   1
                                                                DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                          Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
           Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 3 of 59



 1   VOIP-PAL.COM, INC., a Nevada
     corporation,
 2
                          Plaintiff,
 3

 4          v.
                                             Case No. 3:18-cv-06217-LHK
 5   APPLE INC., a California corporation,

 6   Defendant.
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                             2
                                                       DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                 Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
          Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 4 of 59



 1                                                     Table of Contents
 2   1.   Preliminary Statement And Reservation Of Rights ................................................... 4
 3   2.   Priority Of The Asserted Patents ............................................................................... 6
 4   3.   Invalidity Of The Asserted Claims Under 35 U.S.C. §§ 102 And 103 ..................... 7
 5        a.        Systems ........................................................................................................ 11
 6        b.        Patents and Patent Applications .................................................................. 33
 7        c.        Non-Patent Literature .................................................................................. 36
 8   4.   Invalidity Of The Asserted Patents Based On 35 U.S.C. § 112 For Lack Of Written
          Description And Enablement .................................................................................. 44
 9
          a.        Both Asserted Patents .................................................................................. 45
10
          b.        ’815 Patent ................................................................................................... 47
11
          c.        ’005 Patent ................................................................................................... 48
12
     5.   Invalidity Of The Asserted Patents Based On 35 U.S.C. § 112 For Indefiniteness. 50
13
          a.        Both Asserted Patents .................................................................................. 51
14
          b.        ’815 Patent ................................................................................................... 53
15
          c.        ’005 Patent ................................................................................................... 54
16
     6.   The Asserted Patents Are Directed To Patent-Ineligible Subject Matter ................ 56
17
     7.   Document Production .............................................................................................. 56
18

19

20

21

22

23

24

25

26
27

28
                                                                     3
                                                                                  DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                                            Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
           Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 5 of 59



 1          Pursuant to the Court’s Case Management Order of January 16, 2019, defendants Twitter,
 2   Inc. (“Twitter”); Cellco Partnership (“Verizon”); AT&T Corp. (“AT&T”); and Apple Inc.
 3   (“Apple”) (collectively, “Defendants”) hereby jointly submit the following Initial Invalidity
 4   Contentions regarding U.S. Patent Nos. 8,542,815 (the “’815 patent”) and 9,179,005 (the “’005
 5   patent”) (collectively, the “Asserted Patents”).
 6          Plaintiff VoIP-Pal.com, Inc. (“VoIP-Pal”) alleges in its Initial Infringement Contentions
 7   that Defendants infringe claims 1, 7, 12, 27, 28, 72, 73, 92, and 111 of the ’815 patent and claims
 8   49, 73, 74, 75, 77, 78, 83, 84, 94, 96, and 99 of the ’005 patent (collectively, the “Asserted
 9   Claims”). As discussed below, Defendants contend that each of the Asserted Claims is invalid
10   under at least 35 U.S.C. §§ 101, 102, 103, and/or 112.
11          1.      Preliminary Statement And Reservation Of Rights
12          Defendants’ Initial Invalidity Contentions reflect Defendants’ present knowledge and
13   contentions regarding the Asserted Claims. Thus, the following contentions are based on
14   Defendants’ current knowledge, understanding, and belief as to the facts and information
15   available as of the date of these Invalidity Contentions. Discovery has not yet been completed
16   in this matter. Thus, Defendants have not yet completed their investigation, discovery, or
17   analysis of matters relating to the invalidity of the Asserted Claims, including without limitation
18   invalidity due to on-sale or public use statutory bars. In addition, Defendants’ search for prior
19   art is ongoing. Accordingly, Defendants reserve the right to amend, modify, and supplement,
20   without prejudice, these Invalidity Contentions as additional information is discovered or
21   otherwise identified or appreciated, including testimony about the scope and content of the
22   claimed inventions or state of the prior art.
23          Defendants submit these Initial Invalidity Contentions without waiving Defendants’
24   position that VoIP-Pal’s Infringement Contentions do not adequately identify with sufficient
25   specificity the basis for VoIP-Pal’s contention that any accused product meets the limitations of
26   any of the Asserted Claims. Nothing stated herein is or shall be treated as an admission or
27   suggestion that Defendants agree with VoIP-Pal regarding either the scope of any of the Asserted
28   Claims or the claim constructions advanced directly or implicitly by VoIP-Pal’s Infringement
                                                   4
                                                                 DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                           Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
           Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 6 of 59



 1   Contentions or in any other pleading, discovery request or response, or written or verbal
 2   communications with Defendants. Additionally, nothing in these Initial Invalidity Contentions
 3   shall be treated as an admission that any of Defendants’ accused products meet any limitation of
 4   the Asserted Claims. The disclosures herein are not and should not be construed as a statement
 5   that no other persons have discoverable information, that no other documents, data compilations,
 6   or tangible things exist that Defendants may use to support their claims or defenses, or that no
 7   other legal theories or factual bases will be pursued.
 8          In the absence of a claim construction order from the Court, Defendants have based these
 9   Initial Invalidity Contentions upon Defendants’ knowledge and understanding of the potential
10   scope of the Asserted Claims at this time, and, in part, upon the apparent constructions of the
11   Asserted Claims advanced by VoIP-Pal in its Infringement Contentions. Furthermore, VoIP-
12   Pal’s Infringement Contentions contradict the teaching of the Asserted Patents, contradict the
13   understanding of the claim terms by a person of ordinary skill, and are vague and conclusory
14   concerning how certain claim limitations supposedly read on the accused products or activities.
15   Thus, Defendants are unable to discern VoIP-Pal’s position regarding the construction of
16   numerous claim limitations and have provided these Initial Invalidity Contentions based in part
17   on its present understanding of VoIP-Pal’s apparent constructions. Finally, Defendants’ Initial
18   Invalidity Contentions do not necessarily represent Defendants’ agreement or view as to the
19   meaning of any claim term contained therein, and Defendants may disagree with VoIP-Pal’s
20   interpretation of the meaning of many terms and phrases in the Asserted Claims. In addition,
21   Defendants’ Initial Invalidity Contentions do not necessarily represent Defendants’ agreement or
22   view as to whether any claim preamble is a limitation of the claim.
23          Defendants’ Initial Invalidity Contentions should not be interpreted to rely upon, or in
24   any way affect, the non-infringement arguments Defendants intend to assert in this case.
25   Defendants also anticipate that the Court’s construction of claim terms may significantly affect
26   the scope of the Asserted Claims. Therefore, Defendants reserve the right to supplement, without
27   prejudice, these Initial Invalidity Contentions as appropriate depending upon the Court’s
28   construction of the Asserted Claims, any findings as to the priority date of the Asserted Patents,
                                                     5
                                                                    DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                              Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
           Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 7 of 59



 1   and positions that VoIP-Pal or its expert witnesses may take concerning claim interpretation,
 2   infringement, or invalidity issues.
 3          Defendants provide certain claim charts as described herein. The claim charts reflect the
 4   theories of invalidity described in each chart, including anticipation and obviousness. The
 5   suggested obviousness combinations are in the alternative to Defendants’ anticipation
 6   contentions. The disclosed obvious combinations are not meant to be exhaustive and should not
 7   be construed to suggest that any reference is not anticipatory in its own right. As reflected in the
 8   attached exhibits, the discussion herein, and in the references themselves, all elements of VoIP-
 9   Pal’s Asserted Claims, arranged as claimed in the Asserted Claims, were disclosed in the art
10   before the Asserted Patents’ earliest possible priority date, and one of ordinary skill in the art
11   would have readily fit their teachings together. Each of the references cited herein or in the
12   attached exhibits may be combined and modified in a number of obvious ways to achieve the
13   claimed apparatus and systems, including those disclosed in the attached exhibits.
14          Defendants further contend that various asserted claims of the Asserted Patents are
15   invalid for failure to satisfy the enablement, written description, or definiteness requirements of
16   35 U.S.C. § 112.      Defendants’ contentions are based in whole or in part on its present
17   understanding of the Asserted Claims and VoIP-Pal’s apparent construction of those claims in
18   its Infringement Contentions. Accordingly, Defendants’ invalidity contentions based upon 35
19   U.S.C. § 112 may reflect alternative positions as to claim construction and scope. Further, by
20   asserting grounds for invalidity based on VoIP-Pal’s apparent claim construction or any other
21   particular claim construction, Defendants are not adopting VoIP-Pal’s claim construction, or
22   admitting to the accuracy of any particular claim construction.
23          2.      Priority Of The Asserted Patents
24          In its Infringement Contentions, Plaintiff contends that the Asserted Patents are entitled
25   at least to the priority date of U.S. provisional application No. 60/856,212, filed on November 2,
26   2006. Plaintiff further claims a conception date for the inventions claimed in the Asserted Patents
27   by January 31, 2005, and a reduction to practice date by June 6, 2005.
28
                                                       6
                                                                 DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                           Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
           Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 8 of 59



 1          Plaintiff is not entitled to a priority date earlier than the first non-provisional application
 2   PCT/CA2007/001956 on November 1, 2007 (and even that application fails to provide adequate
 3   support for the full scope of the asserted claims). First, a “patent is only entitled to claim the
 4   benefit of the filing date of its provisional application if the disclosure of the provisional
 5   application provides support for the claims . . . in compliance with § 112, ¶ 1.” Dynamic
 6   Drinkware v. Nat’l Graphics Inc., 800 F.3d 1375, 1381 (Fed. Cir. 2015). The provisional
 7   application identified by Plaintiff does not meet this requirement for either of the Asserted Patents
 8   and therefore Plaintiff cannot claim priority to the provisional application’s filing date.
 9          Further, Plaintiff’s general contention that it “intends to demonstrate a conception date
10   for the inventions claimed in the Patents-in-Suit by January 31, 2005 and a reduction to practice
11   date for the inventions claimed in the Patents-in-Suit by June 6, 2005,” fails to sufficiently
12   disclose any basis for an earlier priority date for the Asserted Patents.
13          3.      Invalidity Of The Asserted Claims Under 35 U.S.C. §§ 102 And 103
14          Defendants contend that each Asserted Claim is invalid at least under 35 U.S.C. § 102,
15   including subsections 102(a), 102(b), 102(e), and 102(g), and/or 35 U.S.C. § 103 as set forth in
16   the attached Exhibits A-1–B-49.1 Pursuant to the Court’s Case Management Order, Defendants
17   identify herein prior art patents, publications, disclosures, products/devices/systems, and uses
18   that anticipate or render obvious the Asserted Claims under 35 U.S.C. §§ 102 or 103. Defendants
19   reserve the right to rely on other references disclosed or incorporated by reference in these Initial
20   Invalidity Contentions, in the prior art identified below, in the Asserted Patents, or any related
21   patents, in the file history of the Asserted Patents or any related patents, and in the attached
22   exhibits.
23          Defendants’ detailed contentions as to how each identified prior art reference either
24   anticipates or renders obvious in claim chart form are attached as Exhibits A-1–B-49.
25   Defendants’ claim charts may disclose multiple theories of invalidity in a single chart. Each
26   chart directed to an anticipatory product/system also discloses how the product/system alone in
27
     1Exhibits with numbers starting with “A” correspond to invalidity charts for the ’815 patent;
28   exhibits with numbers starting with “B” correspond to invalidity charts for the ’005 patent.
                                                    7
                                                                  DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                            Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
           Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 9 of 59



 1   light of the knowledge and skill in the art, or in light of other references, renders each asserted
 2   claim obvious.    Additionally, each chart directed to an anticipatory patent or non-patent
 3   publication also discloses how that reference in combination with one or more other references
 4   renders each Asserted Claim obvious.
 5          Pursuant to the Court’s Case Management Order and the Local Patent Rules, Defendants
 6   attach charts identifying exemplary prior art that anticipates or renders obvious each of the
 7   Asserted Claims, as set forth in Exhibits A-1–B-49. For each Asserted Claim that is anticipated
 8   or rendered obvious by an exemplary reference or combination, the corresponding claim chart
 9   includes a citation to that reference or combination for each limitation. Where Defendants cite
10   to a particular figure in a prior art reference, the citation should be understood to encompass the
11   caption and description of the figure as well as any text relating to the figure in addition to the
12   figure itself. Conversely, where a cited portion of text refers to a figure, the citation should be
13   understood to include the figure as well. Furthermore, while Defendants have identified at least
14   one citation per limitation present in a reference or combination, each and every disclosure of the
15   same or similar limitation in the same reference or combination is not necessarily identified. In
16   an effort to focus the issues, Defendants cite only particularly pertinent portions of identified
17   references, even where a reference or combination may contain additional support for a particular
18   claim element. Thus, Defendants may rely on uncited portions of the prior art references for
19   additional support for a particular element. Defendants may rely upon other prior art identified
20   in future supplements, corroborating references, documentation, source code, products, and
21   testimony, including materials obtained through further investigation and third-party discovery
22   of the prior art identified herein, that demonstrates the invalidating functionality identified in
23   these Initial Invalidity Contentions or that show the state of the art in the relevant time period
24   (irrespective of whether such references themselves qualify as prior art to the Asserted Patent),
25   and expert testimony to provide context to or aid in understanding the cited portions of the
26   identified prior art. Similarly, where there are multiple references relating to a single prior art
27   product or system, Defendants may cite only to a single reference for a particular limitation, even
28   though other references may also contain similar teachings. Thus, Defendants may rely on
                                                  8
                                                                 DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                           Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
           Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 10 of 59



 1   uncited references relating to a particular prior art document or system for additional support for
 2   a particular element. Any prior art disclosed as anticipating a limitation also renders that
 3   limitation obvious.
 4           Additionally, persons of ordinary skill in the art generally read a prior art reference as a
 5   whole and in the context of other publications and literature. Numerous prior art references,
 6   including those identified herein and in the attached exhibits, reflect common knowledge and the
 7   state, scope, and content of the prior art before the priority date of the Asserted Claims of the
 8   Asserted Patents. Defendants may rely on uncited portions of the prior art references and on
 9   other publications and expert testimony to provide context and as aids to understanding and
10   interpreting the portions that are cited.
11           In general, a claimed invention is invalid due to obviousness “if the differences between
12   the claimed invention and the prior art are such that the claimed invention as a whole would have
13   been obvious before the effective filing date of the claimed invention to a person having ordinary
14   skill in the art.” 35 U.S.C. § 103; Graham v. John Deere Co., 383 U.S. 1, 13-14 (1966). The
15   ultimate determination of whether an invention is or is not obvious is a legal conclusion based
16   on underlying factual inquiries including: “(1) the scope and content of the prior art; (2) the
17   differences between the prior art and the claims; (3) the level of ordinary skill in the art at the
18   time of invention; and (4) objective evidence of nonobviousness.” Miles Labs., Inc. v. Shandon,
19   Inc., 997 F.2d 870, 877 (Fed. Cir. 1993); see Graham, 383 U.S. at 17-18. The U.S. Supreme
20   Court decision in KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007) reaffirmed Graham,
21   but further held that a claimed invention can be obvious even if there is no explicit teaching,
22   suggestion, or motivation for combining the prior art to produce that invention.
23           To the extent that any claim limitation is not anticipated pursuant to 35 U.S.C. § 102,
24   Defendants contend that any purported differences are such that the claimed subject matter as a
25   whole would have been obvious to one skilled in the art at the time of the alleged invention, in
26   view of the state of the art and knowledge of those skilled in the art under 35 U.S.C. § 103. Each
27   Asserted Claim would have been obvious in view of each reference cited in Exhibits A-1–B-49
28   either alone or combined with the knowledge that was possessed by one of ordinary skill in the
                                                   9
                                                                 DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                           Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
           Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 11 of 59



 1   art. Additionally, each Asserted Claim would have been obvious to one of ordinary skill in the
 2   art in view of the combination of any one of the prior art references identified in Exhibits A-1–
 3   B-49 with one or more of the other references identified in the tables below.
 4          In particular, those of ordinary skill in the art at the time of the alleged invention of the
 5   Asserted Patents would have been motivated to modify or combine the prior art references set
 6   forth herein because, inter alia: (a) the references in general deal with the same or related subject
 7   matter; (b) one of ordinary skill in the art would have been motivated by the problem that the
 8   inventor was attempting to solve, or with other problems that would have been faced in reaching
 9   a solution, and would have looked to references that concerned similar issues or taught how to
10   overcome the problems faced; (c) the combinations were obvious to try and would have operated
11   in their known and expected way; (d) the combinations were within the technical skill and
12   understanding of a person of ordinary skill in the art; (e) the combinations would have been
13   motivated by the developments in technology; and (f) the combinations reflect various design
14   choices that would have been known to one of ordinary skill in the art and within that person’s
15   technical capability to implement (i.e. technically feasible).
16          The various motivations described above provide a basis for combining or modifying
17   references, as detailed below, to render each of the Asserted Claims obvious. In addition, the
18   Court can consider the inferences and creative steps a person of ordinary skill in the art would
19   employ in making such combinations. See KSR, 127 S. Ct. at 1741 (“a court can take account of
20   the inferences and creative steps that a person of ordinary skill in the art would employ”).
21          Defendants have identified a non-exhaustive list of one or more potential combinations
22   that would render each of the Asserted Claims of the Asserted Patents obvious in the claim charts
23   identified by exhibit number in the table below. Specifically, Defendants contend that the
24   following references anticipate or render obvious (alone, or in combination with other references
25   as set forth in detail in each claim chart) the Asserted Claims:
26
27

28
                                                      10
                                                                  DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                            Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
     Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 12 of 59



 1             a.       Systems
 2
                                             TABLE 1
 3   Exhibit         Name     Publicly       Exemplary            Publication           Production
 4    No.             of     known, in       Publications            Date                Number
                    System     use, on      Describing the
 5                            sale, or         System
                               sold in
 6                            the U.S.
                             at least by
 7
     A-1, B-        Vonage 9/22/2003       Vonage Holdings       Filed                 DEFCOMM
 8   1                                     Corporation           9/22/2003             ON00056739
 9                                         Petition for
                                           Declaratory
10                                         Ruling
                                           Concerning an
11                                         Order of the
                                           Minnesota Public
12                                         Utilities
13                                         Commission, WC
                                           03-211 (“Vonage
14                                         FCC Petition”)

15                                         Letter from        Filed                    DEFCOMM
                                           William B.         10/1/2004                ON00056881
16                                         Wilhelm, Jr.,
                                           Counsel for
17                                         Vonage, to
18                                         Marlene H.
                                           Dortch, Secretary,
19                                         FCC, WC Docket
                                           No. 03-211
20                                         (“Vonage FCC
                                           Wilhelm Letter”)
21
                                           FCC In the            Released              DEFCOMM
22                                         Matter of Vonage      11/12/2004            ON00056698
23                                         Holdings
                                           Corporation WC
24                                         Docket No. 03-
                                           211, (“Vonage
25                                         FCC Order”)
26                                         Digifonica            Spring 2005           VPLM00006
                                           Partner Program                             360-
27                                         Guide,                                      VPLM00006
                                           VPLM00006360-                               397
28
                                                 11
                                                            DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                      Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
     Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 13 of 59



 1
                                        TABLE 1
 2   Exhibit    Name     Publicly       Exemplary            Publication           Production
 3    No.        of     known, in       Publications            Date                Number
               System     use, on      Describing the
 4                       sale, or         System
                          sold in
 5                       the U.S.
                        at least by
 6
                                      VPLM00006397
 7                                    (“Digifonica
 8                                    Comparison”)
                                      Vonage Holdings 2007                        DEFCOMM
 9
                                      Corporation 2006                            ON00056556
10                                    10-K form.
                                      Retrieved from
11                                    https://ir.vonage.c
                                      om/financials/ann
12                                    ual-reports
13                                    (“Vonage 10-K
                                      Form 2006”)
14
                                      Vonage 311,           11/6/2004             DEFCOMM
15                                    Vonage,                                     ON00057084
                                      http://www.vonag
16                                    e.com/no_flash/fe
                                      atures.php?featur
17                                    e=311 (“Vonage
                                      Website 311”)
18
                                      7-Digit Dialing,      11/6/2004             DEFCOMM
19
                                      Vonage,                                     ON00057083
20                                    http://www.vonag
                                      e.com/no_flash/fe
21                                    atures.php?featur
                                      e=7_digit_dialing
22                                    (“Vonage
                                      Website 7-Digit
23
                                      Dialing”)
24
                                      Free Calling,     11/6/2004                 DEFCOMM
25                                    Vonage,                                     ON00057088
                                      http://www.vonag
26                                    e.com/no_flash/fe
                                      atures.php?featur
27                                    e=subscriber_to_s
                                      ubscriber
28
                                            12
                                                       DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                 Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
     Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 14 of 59



 1
                                        TABLE 1
 2   Exhibit    Name     Publicly       Exemplary            Publication           Production
 3    No.        of     known, in       Publications            Date                Number
               System     use, on      Describing the
 4                       sale, or         System
                          sold in
 5                       the U.S.
                        at least by
 6
                                      (“Vonage
 7                                    Website Free
 8                                    Calling”)
                                      U.S. Patent No.       Filed 6/22/           DEFCOMM
 9
                                      7,453,990,            2004;                 ON00056544
10                                    (“Welenson            published
                                      ’990”).               8/11/2005;
11                                                          issued
                                                            11/18/2008
12
                                      3-Way Calling,        November 6,           DEFCOMM
13                                    Vonage,               2004                  ON00057082
                                      http://www.vonag
14
                                      e.com/no_flash/fe
15                                    atures.php?featur
                                      e=3_way_calling
16
     A-2, B-   Avaya    6/2005        Understanding         10/2005               DEFCOMM
17   2                                VoIP: Leveraging                            ON00036658
                                      Technology for a
18                                    Competitive
                                      Edge, Avaya
19
                                      (“Avaya VoIP
20                                    White Paper”)

21                                    Feature         6/2005                      DEFCOMM
                                      Description and                             ON00036689
22                                    Implementation
                                      for Avaya
23                                    Communication
                                      Manager (“Avaya
24
                                      Feature
25                                    Description”)

26                                    Administrator         6/2005                DEFCOMM
                                      Guide for Avaya                             ON00038133
27                                    Communication
                                      Manager, Issue 1
28
                                            13
                                                       DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                 Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
     Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 15 of 59



 1
                                        TABLE 1
 2   Exhibit    Name     Publicly       Exemplary            Publication           Production
 3    No.        of     known, in       Publications            Date                Number
               System     use, on      Describing the
 4                       sale, or         System
                          sold in
 5                       the U.S.
                        at least by
 6
                                      (“Avaya
 7                                    Administrator
 8                                    Guide”)
                                      Configuring           4/8/2005              DEFCOMM
 9
                                      H.323 Signaling                             ON00039820
10                                    and IP Trunks
                                      between Avaya
11                                    Communication
                                      Manager and
12                                    Cisco
13                                    CallManager 4.0,
                                      Issue 1.0 (“Avaya
14                                    Cisco
                                      Configuration”)
15
                                      Configuring           3/18/2004             DEFCOMM
16                                    Avaya                                       ON00039789
                                      Communication
17                                    Manager with a
                                      Multi Location
18
                                      Dial Plan, Issue
19                                    1.0 (“Avaya
                                      Multi Location
20                                    Dial Plan Notes”)
21                                    Application Notes     6/16/2005             DEFCOMM
                                      for H.323 Voice                             ON00039807
22                                    over IP Trunking
                                      between Avaya
23
                                      Communication
24                                    Manager and
                                      VoIP Americas
25                                    Nativevoip VoIP
                                      Service, Issue 1.0
26                                    (“Avaya
27                                    NativeVoIP
                                      Gateway
28                                    Configuration”).
                                            14
                                                       DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                 Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
     Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 16 of 59



 1
                                        TABLE 1
 2   Exhibit    Name     Publicly       Exemplary            Publication           Production
 3    No.        of     known, in       Publications            Date                Number
               System     use, on      Describing the
 4                       sale, or         System
                          sold in
 5                       the U.S.
                        at least by
 6
     A-3, B-   Skype    1/18/2005     Digifonica            Spring 2005           VPLM00006
 7   3                                Partner Program                             360-
 8                                    Guide,                                      VPLM00006
                                      VPLM00006360-                               397
 9                                    VPLM00006397
                                      (“Digifonica
10                                    Comparison”)
11                                    Skype - Free       1/30/2005                DEFCOMM
                                      Internet telephony                          ON00056045
12                                    that just works,                            ;
13                                    Skype,                                      DEFCOMM
                                      http://www.skype                            ON00056048
14                                    .com/ (“Skype
                                      Website
15                                    Introduction”)
16                                    How to Use            1/27/2005             DEFCOMM
                                      SkypeOut, Skype,                            ON00056043
17                                    http://www.skype
                                      .com/help/guides/
18
                                      skypeout.html
19                                    (“How to Use
                                      SkypeOut”)
20
                                      About SkypeOut,   1/27/2005                 DEFCOMM
21                                    Skype,                                      ON00055992
                                      http://skype.com/
22                                    products/skypeout
                                      / (“About
23
                                      SkypeOut”)
24
                                      How to Use            1/27/2005             DEFCOMM
25                                    Skype, Skype,                               ON00056038
                                      http://www.skype
26                                    .com/help/guides/
                                      usingskype.html
27                                    (“How to Use
                                      Skype”)
28
                                            15
                                                       DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                 Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
     Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 17 of 59



 1
                                        TABLE 1
 2   Exhibit    Name     Publicly       Exemplary            Publication           Production
 3    No.        of     known, in       Publications            Date                Number
               System     use, on      Describing the
 4                       sale, or         System
                          sold in
 5                       the U.S.
                        at least by
 6
                                      How to Remove a       1/25/2005             DEFCOMM
 7                                    Contact, Skype,                             ON00056037
 8                                    http://www.skype
                                      .com/help/guides/
 9                                    remove.html
                                      (“Skype Website
10                                    Speed-Dial”)
11                                    Salman A. Baset       9/15/2004             DEFCOMM
                                      and Henning                                 ON00055869
12                                    Schulzrinne, An
13                                    Analysis of the
                                      Skype Peer-to-
14                                    Peer Internet
                                      Telephony
15                                    Protocol, (“Baset
                                      Article”).
16
                                      Dennis                10/2004               DEFCOMM
17                                    Bergström, An                               ON00055891
                                      analysis of Skype
18
                                      VoIP application
19                                    for use in a
                                      corporate
20                                    environment
                                      (“Bergström
21                                    Article”)
22                                    How to Call –     10/26/2005                DEFCOMM
                                      Skype User                                  ON00056097
23
                                      Guide, Skype,
24                                    http://www.skype
                                      .com:80/help/guid
25                                    es/call.html
                                      (“Skype Website
26                                    Speed-Dial”)
27                                    Download Skype        1/19/2005             DEFCOMM
                                      for Windows,                                ON00056036
28
                                            16
                                                       DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                 Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
     Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 18 of 59



 1
                                        TABLE 1
 2   Exhibit    Name     Publicly       Exemplary            Publication           Production
 3    No.        of     known, in       Publications            Date                Number
               System     use, on      Describing the
 4                       sale, or         System
                          sold in
 5                       the U.S.
                        at least by
 6
                                      Skype,
 7                                    http://www.skype
 8                                    .com/products/sk
                                      ype/windows/
 9
     A-4, B-   Skype    10/24/200     Skype - Free       10/30/2005               DEFCOMM
10   4         1.4      5             Internet telephony                          ON00056142
                                      that just works,                            ;
11                                    Skype,                                      DEFCOMM
                                      http://www.skype                            ON00056145
12                                    .com/ (“Skype                               ;
13                                    Website                                     DEFCOMM
                                      Introduction”)                              ON00056148
14
                                      How to Use            10/26/2005            DEFCOMM
15                                    SkypeOut, Skype,                            ON00056103
                                      http://www.skype
16                                    .com/help/guides/
                                      skypeout.html
17                                    (“How to Use
                                      SkypeOut”)
18
                                      How to Use            10/27/2005            DEFCOMM
19
                                      Skype, Skype,                               ON00056098
20                                    http://www.skype
                                      .com/help/guides/
21                                    usingskype.html
                                      (“How to Use
22                                    Skype”)
23                                    How to Call –     10/26/2005                DEFCOMM
                                      Skype User                                  ON00056097
24
                                      Guide, Skype,
25                                    http://www.skype
                                      .com:80/help/guid
26                                    es/call.html
                                      (“Skype Website
27                                    Speed-Dial”)
28
                                            17
                                                       DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                 Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
     Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 19 of 59



 1
                                        TABLE 1
 2   Exhibit    Name     Publicly       Exemplary            Publication           Production
 3    No.        of     known, in       Publications            Date                Number
               System     use, on      Describing the
 4                       sale, or         System
                          sold in
 5                       the U.S.
                        at least by
 6
                                      Salman A. Baset       9/15/2004             DEFCOMM
 7                                    and Henning                                 ON00055869
 8                                    Schulzrinne, An
                                      Analysis of the
 9                                    Skype Peer-to-
                                      Peer Internet
10                                    Telephony
                                      Protocol, (“Baset
11                                    Article”).
12                                    Dennis                10/2004               DEFCOMM
13                                    Bergström, An                               ON00055891
                                      analysis of Skype
14                                    VoIP application
                                      for use in a
15                                    corporate
                                      environment
16                                    (“Bergström
17                                    Article”)
                                      Taavet Hinrikus,      3/4/2005              DEFCOMM
18
                                      Skype API,                                  ON00055823
19                                    Version 1.2
                                      (“Skype API”).
20
                                      Hao Wang, Skype       6/22/2005             DEFCOMM
21                                    VoIP service-                               ON00055881
                                      architecture and
22                                    comparison
                                      (“Wang Article”).
23
                                      Digifonica            Spring 2005           VPLM00006
24                                                                                360-
                                      Partner Program
                                      Guide,                                      VPLM00006
25                                                                                397
                                      VPLM00006360-
26                                    VPLM00006397
                                      (“Digifonica
27                                    Comparison”)
28
                                            18
                                                       DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                 Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
     Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 20 of 59



 1
                                         TABLE 1
 2   Exhibit    Name      Publicly       Exemplary            Publication           Production
 3    No.        of      known, in       Publications            Date                Number
               System      use, on      Describing the
 4                        sale, or         System
                           sold in
 5                        the U.S.
                         at least by
 6
                                       Download Skype        10/26/2005            DEFCOMM
 7                                     for Windows,                                ON00056096
 8                                     Skype,
                                       http://www.skype
 9                                     .com/products/sk
                                       ype/windows/
10
     A-5, B-   Tenor     2001          Tenor Call            2003                  DEFCOMM
11   5                                 Routing Server                              ON00056164
                                       Product Guide,
12                                     Quintum
13                                     Technologies,
                                       Inc.
14
                                       Tenor        Call 2005                      DEFCOMM
15                                     Routing, Quintum                            ON00056270
                                       Technologies,
16                                     Inc.
17                                     Tenor        Call 2001                      DEFCOMM
                                       Routing, Quintum                            ON00056297
18                                     Technologies,
                                       Inc.
19
     A-6, B-   Asteris   3/30/2003     Mark Spencer et 3/30/2003                   DEFCOMM
20   6         k                       al., The Asterisk                           ON00051219
21                                     Handbook,
                                       Version 2
22
                                       Jim        Van 8/31/2005                    DEFCOMM
23                                     Meggelen et al.,                            ON00051306
                                       Asterisk    The
24                                     Future       of
                                       Technology
25
                                       Paul Mahler, VoIP 10/20/2005                DEFCOMM
26                                     Telephony with                              ON00052360
                                       Asterisk
27

28
                                             19
                                                        DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                  Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
     Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 21 of 59



 1
                                        TABLE 1
 2   Exhibit    Name     Publicly       Exemplary            Publication           Production
 3    No.        of     known, in       Publications            Date                Number
               System     use, on      Describing the
 4                       sale, or         System
                          sold in
 5                       the U.S.
                        at least by
 6
                                      David Gomillion 9/2005                      DEFCOMM
 7                                    et al., Building                            ON00051682
 8                                    Telephony
                                      Systems     with
 9                                    Asterisk

10   A-7, B-   Cisco    2001          System           January 1999               DEFCOMM
     7         Call                   Description for                             ON00050756
11             Manag                  the        Cisco
               er                     Communications
12                                    Network
13                                    David Bateman, June 2005                    DEFCOMM
                                      Configuring                                 ON00049303
14
                                      CallManager and
15                                    Unity: A Step-by-
                                      Step Guide
16
                                      Cisco       IP December                     DEFCOMM
17                                    Telephony      2000                         ON00008286
                                      Network Design
18                                    Guide
19                                    Dave       Corley, September                Cisco-VoIP
                                      Distributed        13, 2000                 Pal00000432
20                                    Enterprise Call
21                                    Processing/Call
                                      Control     Server
22                                    (Cisco
                                      CallManager
23                                    version        3.1
                                      product
24
                                      requirements
25                                    document)

26                                    Cisco                 September             Cisco-VoIP
                                      CallManager           19, 2003              Pal00000475
27                                    Service
                                      Enterprise
28
                                            20
                                                       DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                 Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
     Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 22 of 59



 1
                                        TABLE 1
 2   Exhibit    Name     Publicly       Exemplary            Publication           Production
 3    No.        of     known, in       Publications            Date                Number
               System     use, on      Describing the
 4                       sale, or         System
                          sold in
 5                       the U.S.
                        at least by
 6
                                      Parameters    for
 7                                    Parche Interface
 8                                    Specification
                                      Chu-shen Liu & September 2, Cisco-VoIP
 9
                                      Jessie     Chang, 2000      Pal00000503
10                                    Cisco
                                      CallManager/IOS
11                                    Gateway System
                                      Test       Plan—
12                                    Centralized Call
13                                    Processing
                                      Deployment
14                                    Model

15                                    John     Restrick, January           21, Cisc-VoIP
                                      CallManager        2007                  Pal00000594
16                                    Architecture
                                      Overview,
17                                    January 21, 2007
18                                    Marc Ayres et al., May 2004                 Cisco-VoIP
                                      Seadragon – GA                              Pal00000683
19
                                      Product
20                                    Requirements
                                      Document
21
                                      Chris Pearce et al., July 2001              Cisco-VoIP
22                                    Cisco                                       Pal00000807
                                      CallManager
23                                    Fundamentals, 1st
                                      edition
24
                                      Chris Pearce et al., September              Cisco-VoIP
25                                    Cisco                2005                   Pal00000808
26                                    CallManager
                                      Fundamentals, 2d
27                                    edition

28
                                            21
                                                       DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                 Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
     Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 23 of 59



 1
                                        TABLE 1
 2   Exhibit    Name     Publicly       Exemplary            Publication           Production
 3    No.        of     known, in       Publications            Date                Number
               System     use, on      Describing the
 4                       sale, or         System
                          sold in
 5                       the U.S.
                        at least by
 6
                                      Salvator Collora June 2004                  Cisco-VoIP
 7                                    et           al.,                           Pal00000809
 8                                    CallManager Best
                                      Practices,
 9
     A-8, B-   Broad    January       BroadSoft         March 2002                Cisco-VoIP
10   8         Works    2001          Product Overview                            Pal00004871
                                      PowerPoint
11                                    (March      2002)
                                      (“BroadSoft
12                                    Product
13                                    Overview”)
                                      BroadWorks     May 2001                     Cisco-VoIP
14
                                      Product                                     Pal00004872
15                                    Specification,
                                      Release 4 (May
16                                    2001)
                                      (“BroadWorks
17                                    Release 4”)
18                                    BroadWorks       2005                       Cisco-VoIP
                                      Network Server                              Pal00004884
19
                                      Product
20                                    Description
                                      Release       13
21                                    (“Network Server
                                      Release 13”)
22
                                      BroadWorks SIP 2005                         Cisco-VoIP
23                                    Network Interface                           Pal00004870
                                      Interworking
24
                                      Guide     Release
25                                    13.0 (“SIP 13”)

26                                    BroadWorks SIP 2005                         Cisco-VoIP
                                      Network Interface                           Pal00004882
27                                    Interworking

28
                                            22
                                                       DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                 Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
     Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 24 of 59



 1
                                        TABLE 1
 2   Exhibit    Name     Publicly       Exemplary            Publication           Production
 3    No.        of     known, in       Publications            Date                Number
               System     use, on      Describing the
 4                       sale, or         System
                          sold in
 5                       the U.S.
                        at least by
 6
                                      Guide     Release
 7                                    12.0 (“SIP 12”)
 8                                    BroadWorks        2005                      Cisco-VoIP
                                      Special      Call                           Pal00004879
 9
                                      Types     Routing
10                                    Guide Release 13
                                      (“Special    Call
11                                    Types Routing”)
12                                    Private       Dial 2001                     Cisco-VoIP
                                      Plans - VoiceVPN                            Pal00004883
13                                    Functional      &
                                      Design
14
                                      Specifications
15                                    (“VoiceVPN”)

16                                    Enhanced OCP 2002                           Cisco-VoIP
                                      (NCOS)                                      Pal00004880
17                                    Functional
                                      Specification
18                                    (“Enhanced
                                      OCP”)
19
                                      147-168 Outgoing 2001                       Cisco-VoIP
20                                    Calling     Plan                            Pal00004876
21                                    (“OCP”)

22                                    Speed         Dial 2001                     Cisco-VoIP
                                      Functional                                  Pal00004875
23                                    Specification
                                      (“Speed Dial”)
24
                                      BroadWorks      2001                        Cisco-VoIP
25                                    Functional                                  Pal00004881
                                      Specification,
26                                    Network Server,
                                      Release 6
27

28
                                            23
                                                       DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                 Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
     Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 25 of 59



 1
                                          TABLE 1
 2   Exhibit     Name      Publicly       Exemplary             Publication           Production
 3    No.         of      known, in       Publications             Date                Number
                System      use, on      Describing the
 4                         sale, or         System
                            sold in
 5                         the U.S.
                          at least by
 6
                                        BroadWorks             May 2005              Cisco-VoIP
 7                                      Release          12                          Pal00000821
 8                                      Bulletin
                                        BroadWorks          December                 Cisco-VoIP
 9
                                        Release          13 2006                     Pal00004878
10                                      Bulletin

11                                      Basic         Call February                  Cisco-VoIP
                                        Processing:        2000                      Pal00004874
12                                      Feature
                                        Specification
13                                      Document,
                                        Release 2.0 (Feb.
14
                                        2000)
15                                      Product Overview 2007                        Cisco-VoIP
16                                      Guide Release 13                             Pal00004877
                                        (“Product
17                                      Overview 13”)

18                                      BroadWorks       November                    Cisco-VoIP
                                        Feature Overview 2006                        Pal00004873
19                                      (through Release
                                        13.0) (“Feature
20                                      Overview 13”)
21                                      BroadWorks        March 2005                 Cisco-VoIP
22                                      Feature Overview                             Pal00000823
                                        (through Release
23                                      12)     (“Feature
                                        Overview 12”)
24
     A-9, B-    Sylantr   2006          Sylantro Synergy March 31,                   Cisco-VoIP
25   9          o                       Administrator’s  2006                        Pal00001178
                                        Guide Software
26                                      Version 4.0
27   Intentio   Altigen   3/1999        This system is the
     nally      Comm                    subject of
28
                                               24
                                                          DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                    Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
     Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 26 of 59



 1
                                           TABLE 1
 2   Exhibit     Name       Publicly       Exemplary             Publication           Production
 3    No.         of       known, in       Publications             Date                Number
                System       use, on      Describing the
 4                          sale, or         System
                             sold in
 5                          the U.S.
                           at least by
 6
     left       unicati                  ongoing
 7   blank      ons Inc.                 investigation
 8                                       and/or discovery
                                         of third-party
 9                                       information.
                                         Publications and
10                                       other documents
                                         related to this
11                                       system will be
12                                       produced in due
                                         course as
13                                       investigation
                                         and/or discovery
14                                       proceeds.
15                                       Data                   3/1999                DEFCOMM
                                         Communications:                              ON00057097
16                                       The Global
17                                       Magazine for
                                         Network
18                                       Architects, March
                                         1999
19
     Intentio   StarVo     1/25/2001     This system is the
20   nally      x, Inc.                  subject of
     left                                ongoing
21   blank                               investigation
22                                       and/or discovery
                                         of third-party
23                                       information.
                                         Publications and
24                                       other documents
                                         related to this
25                                       system will be
26                                       produced in due
                                         course as
27                                       investigation

28
                                                25
                                                           DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                     Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
     Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 27 of 59



 1
                                          TABLE 1
 2   Exhibit    Name       Publicly       Exemplary            Publication           Production
 3    No.        of       known, in       Publications            Date                Number
               System       use, on      Describing the
 4                         sale, or         System
                            sold in
 5                         the U.S.
                          at least by
 6
                                        and/or discovery
 7                                      proceeds.
 8                                      WO2001006740          1/25/2001             DEFCOMM
                                        (“Duffy”)                                   ON00021112
 9
     A-10,     Interact   1998          US 6,449,353 B1 9/10/2002                   DEFCOMM
10
     B-10      ive                      (“Hynes, Jr.”)                              ON00053277
11             Intellig
               ence                     US 6,718,032 B1 3/6/2004                    DEFCOMM
12             System                   (“Vrenjak”)                                 ON00053293
               s                        US 6,804,346 B1 10/12/2004                  DEFCOMM
13
                                        (“Mewhinney”)                               ON00053300
14
                                        US 6,944,272 B1 9/13/2005                   DEFCOMM
15                                      (“Thomas”)                                  ON00053312

16                                      US 7,110,523 B2 9/19/2006                   DEFCOMM
                                        (“Gagle”)                                   ON00053328
17
                                        US                    6/23/2005             DEFCOMM
18                                      2005/0135401A1                              ON00053338
                                        (“Schmidt”)
19
                                        Microsoft-based       2004                  DEFCOMM
20                                      IP PBX                                      ON00053163
                                        Communications
21                                      Solution,
                                        Enterprise
22
                                        Interaction Center
23
                                        IP Telephony and      7/22/1998             DEFCOMM
24                                      EIC: A Technical                            ON00053239
                                        Overview
25
                                        IP Telephony and      9/25/2003             DEFCOMM
26                                      the Interaction                             ON00053248
                                        Center Platform,
27                                      White Paper
28
                                              26
                                                         DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                   Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
     Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 28 of 59



 1
                                          TABLE 1
 2   Exhibit     Name      Publicly       Exemplary               Publication           Production
 3    No.         of      known, in       Publications               Date                Number
                System      use, on      Describing the
 4                         sale, or         System
                            sold in
 5                         the U.S.
                          at least by
 6
                                        Unified                  5/1/2002              DEFCOMM
 7                                      Communications                                 ON00053139
 8                                      Using
                                        Communité
 9
                                        Interaction SIP          2/2004                DEFCOMM
10                                      Proxy                                          ON00053237

11                                      Interaction              2003                  DEFCOMM
                                        Director                                       ON00053202
12                                      Technical
                                        Overview
13
                                        The Interaction          2/18/2003             DEFCOMM
14                                      Center Platform                                ON00053167
                                        White Paper
15
     Intentio   Popstar   4/3/2003      This system is the
16   nally      Global                  subject of
17   left       Comm                    ongoing
     blank      unicati                 investigation
18              ons                     and/or discovery
                                        of third-party
19                                      information.
                                        Publications and
20                                      other documents
21                                      related to this
                                        system will be
22                                      produced in due
                                        course as
23                                      investigation
                                        and/or discovery
24
                                        proceeds.
25                                      WO2003028355             4/3/2003              DEFCOMM
26                                      (“Brongo”)                                     ON00021232
     A-11,                June 2005     IPR2016-01201,    Declaration                  DEFCOMM
27                                                                                     ON00034658
     B-11                               Ex. 2016 Decl. of Signed
28                                      Mangione-Smith 2/10/2017
                                               27
                                                            DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                      Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
          Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 29 of 59



 1
                                                TABLE 1
 2         Exhibit     Name      Publicly       Exemplary           Publication           Production
 3          No.         of      known, in       Publications           Date                Number
                      System      use, on      Describing the
 4                               sale, or         System
                                  sold in
 5                               the U.S.
                                at least by
 6
                     Digifon                  IPR2016-01201,   6/6/2005                  DEFCOMM
 7                   ica2                     Ex. 2014 RBR                               ON00034557
 8                                            Source      Code
                                              Version 361
 9
                                              IPR2016-01201,    5/7/2005                 DEFCOMM
10                                            Ex.         2003                           ON00034480
                                              Technical Review
11                                            of     Digifonica
                                              VoIP System
12
                                              IPR2016-01201,    6/3/2005                 DEFCOMM
13                                            Ex.2020      Next                          ON00034757
                                              Generation
14
                                              Networks – A
15                                            Migration    Path
                                              Digifonica Voice
16                                            Over           IP
                                              Technologies
17
                                              IPR2016-01201,   Declaration               DEFCOMM
18                                            Ex.2018 Decl. of Signed                    ON00034744
                                              Terry            2/8/17
19
                                              IPR2016-01201,   Declaration               DEFCOMM
20                                            Ex.2013 Decl. of Signed                    ON00034551
21                                            Perreault        2/8/2017

22                                            IPR2016-01201,   Declaration               DEFCOMM
                                              Ex.2012 Decl. of Signed                    ON00034542
23                                            Bjorsell         2/9/2017

24
     2 VoIP-Pal has stated in responses to discovery requests that it intends to prove a date of
25   conception of January 31, 2005 and a reduction to practice by June 6, 2005. VoIP-Pal has
     asserted that Digifonica reduced to practice the claimed functionality by June 2005. See
26   IPR2016-01198, Ex. 2016, Decl. of Mangione-Smith, ¶¶ 25-29, Decl. of IPR2016-01201, Ex.
     2016, Decl. of Mangione-Smith, ¶¶ 25-29. On information and belief, this system was on sale
27   or in public use in the United States before November 2, 2005. Defendants’ investigation into
     this system is ongoing and Defendants expressly reserve the right to supplement their
28   contentions as Defendants’ investigation progresses.
                                                      28
                                                              DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                        Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
     Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 30 of 59



 1
                                        TABLE 1
 2   Exhibit    Name     Publicly       Exemplary            Publication           Production
 3    No.        of     known, in       Publications            Date                Number
               System     use, on      Describing the
 4                       sale, or         System
                          sold in
 5                       the U.S.
                        at least by
 6
                                      IPR2016-01198,    Declaration               DEFCOMM
 7                                    Ex. 2016 Decl. of Signed                    ON00030381
 8                                    Mangione-Smith 2/10/2017
                                      IPR2016-01198,   6/6/2005                   DEFCOMM
 9
                                      Ex. 2014 RBR                                ON00030280
10                                    Source      Code
                                      Version 361
11
                                      IPR2016-01198,    5/7/2005                  DEFCOMM
12                                    Ex.         2003                            ON00030203
                                      Technical Review
13                                    of     Digifonica
                                      VoIP System
14
                                      IPR2016-01198,    6/3/2005                  DEFCOMM
15                                    Ex.2020      Next                           ON00030494
16                                    Generation
                                      Networks – A
17                                    Migration    Path
                                      Digifonica Voice
18                                    Over           IP
                                      Technologies
19
                                      IPR2016-01198,   Declaration                DEFCOMM
20                                    Ex.2018 Decl. of Signed                     ON00030481
21                                    Terry            2/8/17

22                                    IPR2016-01198,   Declaration                DEFCOMM
                                      Ex.2013 Decl. of Signed                     ON00030274
23                                    Perreault        2/8/2017

24                                    IPR2016-01198,   Declaration                DEFCOMM
                                      Ex.2012 Decl. of Signed                     ON00030265
25                                    Bjorsell         2/9/2017
26   A-12,              2004          ACS        VoIP September                   ATT0000342
     B-12                             2004.11          17, 2004                   5
27                                    Advanced Feature
28
                                            29
                                                       DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                 Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
          Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 31 of 59



 1
                                                TABLE 1
 2         Exhibit     Name      Publicly       Exemplary            Publication           Production
 3          No.         of      known, in       Publications            Date                Number
                      System      use, on      Describing the
 4                               sale, or         System
                                  sold in
 5                               the U.S.
                                at least by
 6
                      CallVa                  Platform   (“ACS
 7                    ntage3                  VoIP”)
 8                                            AT&T VoIP R2 November                       ATT0000548
                                              User Guide (“R2 13, 2003                    1
 9
                                              User Guide”)
10        A-13,       MCI       November      IP                2002                      DEFCOMM
11        B-13        System    21, 2002      Communications                              ON00053522
                      s4                      Overview
12                                            Presentation, MCI
                                              Network
13                                            Development
                                              Engineering
14
                                              Call Flows for IP     8/29/2001             DEFCOMM
15                                            Communications                              ON00053374
16                                            Phase 4a, Greg
                                              Paterno,
17                                            Worldcom
                                              Network
18                                            Development
                                              Engineering
19
                                              WorldCom Gen-         1/2002                DEFCOMM
20                                            D SIP Server                                ON00053862
21                                            Overview for
                                              Home Depot
22                                            Presentation,
                                              Diana Rawlins
23

24   3 On information and belief, AT&T created a system known as CallVantage that implemented
     the claimed functionality. See ATT00003425; ATT00005481. Defendants’ investigation into
25   this system is ongoing and Defendants expressly reserve the right to supplement its contentions
     as Defendants’ investigation progresses.
26   4 On information and belief, MCI and Verizon created a system known as IP Communications,
     Worldcom Connection and MCI Advantage that implemented the claimed functionality. See
27   DEFCOMMON00053347-3883. Defendants’ investigation into this system is ongoing and
     Defendants expressly reserve the right to supplement its contentions as Defendants’
28   investigation progresses.
                                                     30
                                                               DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                         Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
     Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 32 of 59



 1
                                        TABLE 1
 2   Exhibit    Name     Publicly       Exemplary            Publication           Production
 3    No.        of     known, in       Publications            Date                Number
               System     use, on      Describing the
 4                       sale, or         System
                          sold in
 5                       the U.S.
                        at least by
 6
                                      Emerging
 7                                    Network
 8                                    Solutions
                                      Development
 9
                                      McMurry,              11/21/2002            DEFCOMM
10                                    Kathleen and                                ON00053610
                                      Gregorat,
11                                    Mariafranca,
                                      Redirect Server
12                                    Invite Logic
13                                    Requirements,
                                      Release 4.8.2
14
                                      McMurry,              7/1/2003              DEFCOMM
15                                    Kathleen and                                ON00053643
                                      Gregorat,
16                                    Mariafranca,
                                      Redirect Server
17                                    Invite Logic
                                      Requirements,
18
                                      Release 5.0 (rev
19                                    20)

20                                    Gregorat,             8/18/2005             DEFCOMM
                                      Mariafranca,                                ON00053791
21                                    Redirect Server
                                      Invite Logic
22                                    Requirements,
                                      Release 5.7 (rev
23
                                      4)
24
                                      SIP Beyond VoIP       July 2005             DEFCOMM
25                                    – The Next Step                             ON00053368
                                      in the IP
26                                    Communications
                                      Revolution,
27                                    Sinnreich, Henry
                                      et al., VON
28
                                            31
                                                       DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                 Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
     Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 33 of 59



 1
                                        TABLE 1
 2   Exhibit    Name     Publicly       Exemplary            Publication           Production
 3    No.        of     known, in       Publications            Date                Number
               System     use, on      Describing the
 4                       sale, or         System
                          sold in
 5                       the U.S.
                        at least by
 6
                                      Publishing, New
 7                                    York, New York
 8                                    Email from        7/17/2003                 DEFCOMM
                                      Douglas Smith to                            ON00053347
 9
                                      Lance Lockhart et
10                                    al., RS 5.0.1 FVO
                                      – Status Update
11
                                      Email from        7/18/2003                 DEFCOMM
12                                    Douglas Smith to                            ON00053367
                                      Lance Lockhart et
13                                    al., RS 5.0.1
                                      Rollout – Status
14
                                      Update
15                                    MCI Advantage      6/5/2004                 DEFCOMM
16                                    FAQ, MCI,                                   ON00053362
                                      http://business.mc
17                                    i.com/small_busi
                                      ness/local_long_d
18                                    istance/mci_adva
                                      ntage_faq.jsp,
19
                                      accessed through
20                                    Internet Archive
                                      https://web.archiv
21                                    e.org/web/200406
                                      05210459/http://b
22                                    usiness.mci.com/s
                                      mall_business/loc
23
                                      al_long_distance/
24                                    mci_advantage_fa
                                      q.jsp (“MCI
25                                    Advantage
                                      FAQ”)
26
27

28
                                            32
                                                       DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                 Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
          Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 34 of 59



 1                   b.         Patents and Patent Applications
 2
                                                    TABLE 2
 3         Exhibit        Abbrevi-       Patent    Country           Filing           Date of           Prod-
 4          No.             ated           or      of Origin         Date             Issue or          uction
                           Name           Pub-                                          Pub-           Number
 5                                      lication                                      lication
                                           No.
 6
          A-14,           Silverman    5,875,24    United         2/21/1997         2/23/1999         DEFCO
 7        B-14                         0           States                                             MMON0
                                                                                                      0014939
 8
          A-15,           Farah        7,916,84    United         8/31/2005         3/29/2011         DEFCO
 9        B-15                         6           States                                             MMON0
                                                                                                      0018877
10
          A-16,           Mermel       7,016,34    United         12/28/2001        3/21/2006         DEFCO
11
          B-16                         3           States                                             MMON0
12                                                                                                    0017612

13        A-17,           Smyk5        6,597,68    United         4/21/1998         7/22/2003         DEFCO
          B-17                         6           States                                             MMON0
14                                                                                                    0015744

15        A-18,           Fellingha    6,292,55    United         5/20/1998         9/18/2001         DEFCO
          B-18            m6           3           States                                             MMON0
16                                                                                                    0015244
17        A-19,           Seligmann    WO03/0      United         5/6/2003          11/20/200         DEFCO
          B-19                         96559       States                           3                 MMON0
18                                                                                                    0021251
19        A-20,           Fisher       2004/021    United         12/23/2003        11/4/2004         DEFCO
          B-20                         8748        States                                             MMON0
20
                                                                                                      0014725
21        A-21,           Mak          2002/011    United         3/27/2001         8/22/2002         DEFCO
22        B-21                         6464        States                                             MMON0
                                                                                                      0019352
23

24
     5 On information and belief, Telcordia created a system implementing the functionality
25   described in Smyk (U.S. Pat. No. 6,597,686). Defendants expressly reserve the right to rely on
     any potential Telcordia system art as an alternative and/or different reference from Smyk (U.S.
26   Pat. No. 6,597,686).
     6 On information and belief, AT&T created a system implementing the functionality described
27   in Fellingham (U.S. Pat. No. 6,292,553). See DEFCOMMON00015244. Defendants expressly
     reserve the right to rely on any potential AT&T system art as an alternative and/or different
28   reference from Fellingham (U.S. Pat. No. 6,292,553).
                                                      33
                                                                     DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                               Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
     Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 35 of 59



 1
                                      TABLE 2
 2   Exhibit   Abbrevi-    Patent    Country           Filing           Date of           Prod-
 3    No.        ated        or      of Origin         Date             Issue or          uction
                Name        Pub-                                          Pub-           Number
 4                        lication                                      lication
                             No.
 5
     A-22,     Alfke      7,765,26   United        12/19/2003         7/27/2010         DEFCO
 6   B-22                 3          States                                             MMON0
                                                                                        0018753
 7
     A-23,     Alfke      7,836,13   United        7/31/2006          11/16/201         DEFCO
 8   B-23      ’136       6          States                           0                 MMON0
                                                                                        0018840
 9
     A-24,     Chu        7,486,68   United        9/30/2003          2/3/2009          DEFCO
10
     B-24                 4          States                                             MMON0
11                                                                                      0018485

12   A-25,     Veschi     2001/002   United        2/29/2001          11/11/200         DEFCO
     B-25                 8642       States                           1                 MMON0
13                                                                                      0019209

14   A-26,     Nadeau     6,240,44   United        11/2/1998          5/29/2001         DEFCO
     B-26                 9          States                                             MMON0
15                                                                                      0015139
16   A-27,     Jadoul     EP 1 054   France        5/19/1999          11/22/200         DEFCO
     B-27                 569                                         0                 MMON0
17                                                                                      0008596
18   A-28,     Duffy      WO2001     United        7/14/2000          1/25/2001         DEFCO
     B-28                 006740     States                                             MMON0
19
                                                                                        0021112
20   A-29,     Abelev     WO2004     United        3/19/2004          11/25/200         DEFCO
21   B-29                 102941     States                           4                 MMON0
                                                                                        0020585
22
     A-30,     Kaczmarc   6,775,26   United        3/29/2000          8/10/2004         DEFCO
23   B-30      zyk        9          States                                             MMON0
                                                                                        0017370
24
     A-31,     Gregorat   2007/006   United        7/28/2006          3/15/2007         DEFCO
25   B-31                 1397       States                                             MMON0
                                                                                        0020359
26
     A-32,     Pearce     7,359,36   United        5/25/2000          4/15/2008         DEFCO
27   B-32                 8          States                                             MMON0
                                                                                        0018361
28
                                         34
                                                       DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                 Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
          Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 36 of 59



 1
                                               TABLE 2
 2         Exhibit    Abbrevi-      Patent    Country           Filing           Date of           Prod-
 3          No.         ated          or      of Origin         Date             Issue or          uction
                       Name          Pub-                                          Pub-           Number
 4                                 lication                                      lication
                                      No.
 5
          A-33,      Chinni       6,205,13    United        3/6/1997           3/20/2001         DEFCO
 6        A-33                    5           States                                             MMON0
                                                                                                 0015112
 7
          A-34,      Al Hakim7 6,954,45       United        4/2/2001           10/11/200         DEFCO
 8        B-34                 5              States                           5                 MMON0
                                                                                                 0017556
 9
          A-35,      Voit8        6,870,82    United        3/19/1997          3/22/2005         DEFCO
10
          B-35                    7           States                                             MMON0
11                                                                                               0018779

12        A-36,      Billinger    4,799,25    United        1/30/1987          1/17/1989         DEFCO
          B-36                    5           States                                             MMON0
13                                                                                               0014827

14        A-37,      Dunn         6,324,28    United        5/5/1998           11/27/200         DEFCO
          B-37                    0           States                           1                 MMON0
15                                                                                               0015285
16        A-38,      Beckstrom 6,608,83       United        11/15/1999         8/19/2003         DEFCO
          B-38                 1              States                                             MMON0
17                                                                                               0015760
18        A-39,      Cope         7,616,75    United        5/3/2004           11/10/200         DEFCO
          B-39                    3           States                           9                 MMON0
19
                                                                                                 0018695
20        A-40,      Elliott      6,754,18    United        11/18/1996         6/22/2004         DEFCO
21        B-40                    1           States                                             MMON0
                                                                                                 0016512
22

23

24
     7 On information and belief, AT&T created a system implementing the functionality described
25   in Al Hakim (U.S. Pat. No. 6,954,455). Defendants expressly reserve the right to rely on any
     potential AT&T system art as an alternative and/or different reference from Al Hakim (U.S.
26   Pat. No. 6,954,455).
     8 On information and belief, Verizon created a system implementing the functionality described
27   in Voit (U.S. Pat. No. 6,870,827). Defendants expressly reserve the right to rely on any
     potential Verizon system art as an alternative and/or different reference from Voit (U.S. Pat.
28   No. 6,870,827).
                                                      35
                                                                DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                          Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
     Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 37 of 59



 1
                                               TABLE 2
 2   Exhibit        Abbrevi-      Patent      Country           Filing           Date of           Prod-
 3    No.             ated          or        of Origin         Date             Issue or          uction
                     Name          Pub-                                            Pub-           Number
 4                               lication                                        lication
                                    No.
 5
     A-41,          Brongo       WO2003       Canada        9/24/2001          4/3/2003          DEFCO
 6   B-41                        028355                                                          MMON0
                                                                                                 0021232
 7
     A-42,          Duffy II     WO2000       United        5/12/2000          11/16/200         DEFCO
 8   B-42                        69156        States                           0                 MMON0
                                                                                                 0021023
 9
     A-43,          Pickett      6,498,79     United        5/4/2001           12/24/200         DEFCO
10
     B-43                        1            States                           2                 MMON0
11                                                                                               0015433

12   A-44,          Bales ’974 4,661,97       United        4/13/1984          4/28/1987         DEFCO
     B-44                      4              States                                             MMON0
13                                                                                               0014783

14   A-45,          Olivier      6,480,88     United        4/5/2000           11/12/200         DEFCO
     B-45                        5            States                           2                 MMON0
15                                                                                               0015392
16
               c.        Non-Patent Literature
17
                                               TABLE 3
18
     Exhibit             Title         Date of            Author            Publisher          Production
19    No.                            Publication                                                Number
20   A-46, B- Session                6/2002            J.                 The Internet         DEFCOMM
     46       Initiation                               Rosenberg          Society              ON0001043
21            Protocol (RFC                            et al.                                  1
              3261)
22
     A-47, B- An                     1999              Christian          IEEE                 DEFCOMM
23
     47       Architecture                             Huitema et         Network              ON0000037
24            for Residential                          al.                                     4
              Internet
25            Telephony
              Service
26
     A-48, B- Cisco                  2001              Alexander          Cisco Press          DEFCOMM
27   48       CallManager                              et al.                                  ON0005748
                                                                                               3
28
                                                   36
                                                                DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                          Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
          Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 38 of 59



 1
                                                  TABLE 3
 2         Exhibit         Title           Date of          Author            Publisher          Production
 3          No.                          Publication                                              Number

 4                    Fundamentals
                      1st ed.
 5
           A-49, B- TOPS: An            1/1999          Anerousis et IEEE                        DEFCOMM
 6         49       Architecture of                     al.                                      ON0001177
                    Telephony                                                                    4
 7                  over Packet
                    Networks
 8
           A-5, B-5 Tenor Call          6/10/2005       Quintum             Quintum              DEFCOMM
 9                  Routing                             Technologie         Technologie          ON0005627
                                                        s, Inc.             s, Inc.              0
10

11          If, and to the extent, VoIP-Pal challenges the correspondence of any of these references

12   with respect to particular limitations of the Asserted Claims of the Asserted Patents, Defendants

13   reserve the right to supplement these invalidity contentions to identify additional combinations,

14   motivations to modify, or explanations for particular references with additional particularity.

15          Defendant also reserves the right to supplement these obviousness positions (including

16   the actual prior art combinations and the associated reasons to combine) as discovery in the case

17   progresses, including expert discovery. Additionally, Defendants believe that certain non-parties

18   and current or former employees thereof may have possession of relevant information and/or

19   documents constituting prior art to the Asserted Patents.              Defendants are continuing its

20   investigation into these and other companies and their products. Defendants reserve the right to

21   supplement these Initial Invalidity Contentions to identify additional references, combinations,

22   motivations to modify, or explanations for particular references based on any information and/or

23   documents provided by the former employees and/or successors-in-interests of companies or

24   individuals who may possess relevant information and/or documents constituting prior art to the

25   Asserted Patents.

26          Defendant further identifies the following prior art references that, in combination with

27   one or more of the above references, renders the Asserted Claims obvious or that indicates the

28   general knowledge within the relevant art at the time of the alleged inventions. Defendant re-
                                                       37
                                                                  DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                            Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
            Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 39 of 59



 1   serves the right to rely on any one of these references for purposes of establishing the obvious-
 2   ness of any claim limitation and/or the knowledge possessed by a person of ordinary skill in the
 3   art.
 4

 5                                              TABLE 4

 6    Reference         Name of                  35 U.S.C. 103                    Production Number
         No.            Reference
 7
      S1           AT&T        Definity in combination with one or DEFCOMMON00000382
 8                 Comms.               more of primary references
                                        identified in Tables 1 through
 9                                      3
10    S2           Avaya       Comms. in combination with one or DEFCOMMON00042080
                   Mgr.               more of primary references
11                                    identified in Tables 1 through
12                                    3
      S3           Bellcore SS7          in combination with one or DEFCOMMON00004818
13
                                         more of primary references
14                                       identified in Tables 1 through
                                         3
15
      S4           Carey (U.S. Pat.      in combination with one or           DEFCOMMON00016389
16                 No. 6,714,793)        more of primary references
                                         identified in Tables 1
17                                       through 3
      S5           CISCO IP              in combination with one or           DEFCOMMON00008286
18                                       more of primary references
                   TELEPHONY GUIDE
                                         identified in Tables 1
19                                       through 3
20    S6           CISCO                 in combination with one or           DEFCOMMON00022205;
                   CALLMANAGER           more of primary references           DEFCOMMON00045486
21                                       identified in Tables 1
                   BEST PRACTICES
                                         through 3
22
      S7           CONFIGURING    in combination with one or                  DEFCOMMON00049303
23                 CALLMANAGER    more of primary references
                   AND   UNITY: A identified in Tables 1
24                                through 3
                   STEP-BY-STEP
25                 GUIDE
      S8           Farris (U.S. Pat.     in combination with one or           DEFCOMMON00015037
26                                       more of primary references
                   No. 6,122,357)
                                         identified in Tables 1
27                                       through 3
28
                                                    38
                                                                DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                          Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
           Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 40 of 59



 1
                                             TABLE 4
 2   Reference       Name of                  35 U.S.C. 103                   Production Number
 3      No.          Reference
     S9          Hodges et al. (U.S.   in combination with one or         DEFCOMMON00016375
 4                                     more of primary references
                 Pat. No. 6,707,901)
                                       identified in Tables 1
 5                                     through 3
 6   S10         IN Seminar            in combination with one or         DEFCOMMON00008778
                 Introduction          more of primary references
 7                                     identified in Tables 1
                                       through 3
 8
     S11         ITU-T H.248.1         in combination with one or DEFCOMMON00012921
 9                                     more of primary references
                                       identified in Tables 1 through
10                                     3
11   S12         ITU-T H.323           in combination with one or DEFCOMMON00013071
12                                     more of primary references
                                       identified in Tables 1 through
13                                     3

14   S13         Lee (U.S. Pat. No.    in combination with one or         DEFCOMMON00014969
                 5,937,053)            more of primary references
15                                     identified in Tables 1
                                       through 3
16
     S14         Ranganathan et al.    in combination with one or DEFCOMMON00009732
17                                     more of primary references
                                       identified in Tables 1 through
18                                     3

19   S15         RFC 791               in combination with one or DEFCOMMON00009749
                                       more of primary references
20                                     identified in Tables 1 through
                                       3
21
     S16         RFC 793               in combination with one or DEFCOMMON00009801
22                                     more of primary references
23                                     identified in Tables 1 through
                                       3
24
     S17         RFC 768               in combination with one or DEFCOMMON00009746
25                                     more of primary references
                                       identified in Tables 1 through
26                                     3
27   S18         RFC 950               in combination with one or DEFCOMMON00010052
                                       more of primary references
28
                                                 39
                                                            DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                      Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
           Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 41 of 59



 1
                                         TABLE 4
 2   Reference       Name of              35 U.S.C. 103                    Production Number
 3      No.          Reference

 4                                 identified in Tables 1 through
                                   3
 5
     S19         RFC 1034          in combination with one or DEFCOMMON00010070
 6                                 more of primary references
                                   identified in Tables 1 through
 7                                 3
 8   S20         RFC 1035          in combination with one or DEFCOMMON00010125
                                   more of primary references
 9                                 identified in Tables 1 through
                                   3
10
     S21         RFC 1889          in combination with one or DEFCOMMON00010180
11                                 more of primary references
12                                 identified in Tables 1 through
                                   3
13
     S22         RFC 2916          in combination with one or DEFCOMMON00010287
14                                 more of primary references
                                   identified in Tables 1 through
15                                 3
16   S23         RFC 2960          in combination with one or DEFCOMMON00010297
                                   more of primary references
17                                 identified in Tables 1 through
                                   3
18
     S24         RFC 3332          in combination with one or DEFCOMMON00010700
19
                                   more of primary references
20                                 identified in Tables 1 through
                                   3
21
     S25         RFC 3398          in combination with one or DEFCOMMON00010820
22                                 more of primary references
                                   identified in Tables 1 through
23                                 3
24   S26         RFC 3435          in combination with one or DEFCOMMON00010888
                                   more of primary references
25                                 identified in Tables 1 through
26                                 3
     S27         RFC 1035          in combination with one or DEFCOMMON00010125
27
                                   more of primary references
28
                                              40
                                                         DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                   Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
           Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 42 of 59



 1
                                             TABLE 4
 2   Reference       Name of                  35 U.S.C. 103                    Production Number
 3      No.          Reference

 4                                     identified in Tables 1 through
                                       3
 5
     S28         RFC 3666              in combination with one or DEFCOMMON00011128
 6                                     more of primary references
                                       identified in Tables 1 through
 7                                     3
 8   S29         RFC 3761              in combination with one or DEFCOMMON00011246
                                       more of primary references
 9                                     identified in Tables 1 through
                                       3
10
     S30         RFC 3398              in combination with one or DEFCOMMON00010820
11                                     more of primary references
12                                     identified in Tables 1 through
                                       3
13
     S31         Scott (U.S. Pat. No. in combination with one or DEFCOMMON00017305
14               6,760,324)           more of primary references
                                      identified in Tables 1 through
15                                    3
16   S32         Tutorial on           in combination with one or DEFCOMMON00011745
                 Signaling System 7    more of primary references
17               (SS7)                 identified in Tables 1 through
                                       3
18
     S33         Thornton (U.S Pat.    in combination with one or          DEFCOMMON00015317
19                                     more of primary references
                 No. 6,363,065)
                                       identified in Tables 1
20                                     through 3
21   S34         Voit (U.S. Pat. No.   in combination with one or DEFCOMMON00015183
                 6,289,010) (“Voit     more of primary references
22               ’010”)                identified in Tables 1 through
23                                     3
     S35         “What is ENUM?”       in combination with one or          DEFCOMMON00020580
24                                     more of primary references
                 (Network World)
                                       identified in Tables 1
25                                     through 3
26   S36         Wheeler (U.S. Pat.    in combination with one or DEFCOMMON00014893
                 No. 5,572,583)        more of primary references
27
                                       identified in Tables 1 through
28                                     3
                                                  41
                                                             DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                       Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
           Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 43 of 59



 1
                                             TABLE 4
 2   Reference       Name of                  35 U.S.C. 103                   Production Number
 3      No.          Reference
     S37         Zbib (U.S. Pat.       in combination with one or         DEFCOMMON00019344
 4                                     more of primary references
                 Pub. No.
                 2002/0101974)         identified in Tables 1
 5                                     through 3
 6   S38         System Description    in combination with one or         DEFCOMMON00050756
                 for the Cisco         more of primary references
 7                                     identified in Tables 1
                 Communications
                                       through 3
 8               Network

 9   S39         White (U.S. Pat. in combination with one or DEFCOMMON00015016
                 6,069,890)       more of primary references
10                                identified in Tables 1 through
                                  3
11
     S40         SIP Beyond VoIP –     in combination with one or DEFCOMMON00053368
12               The Next Step in      more of primary references
                 the IP                identified in Tables 1 through
13               Communications        3
14               Revolution,
                 Sinnreich, Henry et
15               al., VON
                 Publishing, New
16               York, New York,
                 July 2005
17
     S41         Winsor (U.S. Pub.     in combination with one or DEFCOMMON00019903
18               No. 2005/0164704      more of primary references
19               A1)                   identified in Tables 1 through
                                       3
20
     S42         Chang (U.S. Pub.      in combination with one or DEFCOMMON00019562
21               No. 2003/0095541      more of primary references
                 A1)                   identified in Tables 1 through
22                                     3
23   S43         ITU-T H.225           in combination with one or DEFCOMMON00011850
                                       more of primary references
24                                     identified in Tables 1 through
                                       3
25
     S44         ITU-T H.245           in combination with one or DEFCOMMON00012289
26                                     more of primary references
27                                     identified in Tables 1 through
                                       3
28
                                                 42
                                                            DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                      Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
           Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 44 of 59



 1
                                          TABLE 4
 2   Reference       Name of               35 U.S.C. 103                   Production Number
 3      No.          Reference

 4   S45         ITU-T X.500          in combination with one or DEFCOMMON00013755
                                      more of primary references
 5                                    identified in Tables 1 through
                                      3
 6
     S46         Cisco Gatekeeper     in combination with one or DEFCOMMON00045659
 7               External Interface   more of primary references
                 Reference, Version   identified in Tables 1 through
 8               3, July 2001         3
 9   S47         Enhanced             in combination with one or DEFCOMMON00008695
                 Gatekeeper           more of primary references
10
                 Solutions Using      identified in Tables 1 through
11               GKTMP/API            3

12   S48         RFC 821              in combination with one or DEFCOMMON00009982
                                      more of primary references
13                                    identified in Tables 1 through
                                      3
14
     S49         RFC 3482             in combination with one or DEFCOMMON00011098
15                                    more of primary references
                                      identified in Tables 1 through
16                                    3
17   S50         Meubus (U.S.         in combination with one or DEFCOMMON00015088
                 Patent No.           more of primary references
18
                 6,185,565)           identified in Tables 1 through
19                                    3

20   S51         Koch (U.S. Pat.      in combination with one or DEFCOMMON00058225
                 7,412,049            more of primary references
21                                    identified in Tables 1 through
                                      3
22
     S52         Choupak (U.S. Pat.   in combination with one or DEFCOMMON00058212
23               7,346,156)           more of primary references
                                      identified in Tables 1 through
24                                    3
25   S53         Hinchey (U.S. Pub.   in combination with one or DEFCOMMON00019375
26               No. 2002/0122547)    more of primary references
                                      identified in Tables 1 through
27                                    3

28
                                              43
                                                         DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                   Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
           Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 45 of 59



 1          4.      Invalidity Of The Asserted Patents Based On 35 U.S.C. § 112 For Lack Of
                    Written Description And Enablement
 2
            The specification of the Asserted Patents do not provide adequate written description to
 3
     support the scope of the claims asserted by VoIP-Pal in furtherance of its infringement theories
 4
     or any reasonably understood scope of the claims.9            35 U.S.C. § 112 ¶ 110 requires the
 5
     specification to contain “a written description of the invention.” To fulfill the written description
 6
     requirement, the specification “must clearly allow persons of ordinary skill in the art to recognize
 7
     that the inventor invented what is claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336,
 8
     1351 (Fed. Cir. 2010) (citation omitted). To satisfy the written description requirement, “the
 9
     applicant must ‘convey with reasonable clarity to those skilled in the art that, as of the filing date
10
     sought, he or she was in possession of the invention,’ and demonstrate that by disclosure in the
11
     specification of the patent.” Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115,
12
     1122 (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir.
13
     1991)). The Asserted Patents do not meet that requirement.11
14
            Additionally, the Asserted Patents do not enable the claim scope contended in VoIP-Pal’s
15
     Infringement Contentions.12 Title 35 U.S.C. § 112 ¶ 1 requires the specification to describe “the
16
     manner and process of making and using [the invention], in such full, clear, concise, and exact
17
     terms as to enable any person skilled in the art to which it pertains … to make and use the
18
     [invention].” The enablement requirement is separate from and in addition to the written
19
     description requirement. Ariad, 598 F.3d at 1344. This “requirement is satisfied when one
20
     skilled in the art, after reading the specification, could practice the claimed invention without
21
     undue experimentation.” AK Steel Corp. v. Sollac & Ugine, 344 F.3d 1234, 1244 (Fed. Cir.
22

23   9 This is also true of the original application(s) that gave rise to the Asserted Patents. For ease
     of reference, Defendants refer only to the issued specification.
24   10 Because the original applications that gave rise to the Asserted Patents was filed prior to
     September 16, 2012, Defendants apply pre-AIA 35 U.S.C. § 112 ¶ 1 here. However, to the
25   extent that any other form of the patent statute (e.g., post-AIA) regarding invalidity for
     indefiniteness, non-enablement, or lack of written description applies, Defendants’ contentions
26   and analysis apply just the same.
     11 Nor does any provisional application to which the Asserted Patents claim priority meet either
27   of the enablement or written description requirements.
     12 This is also true of the original application(s) that gave rise to the Asserted Patents. For ease
28   of reference, Defendants refer only to the issued specification.
                                                        44
                                                                  DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                            Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
            Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 46 of 59



 1   2003) (citation omitted); see Wyeth & Cordis Corp. v. Abbott Laboratories, 720 F.3d 1380 (Fed.
 2   Cir. 2013). The Asserted Patents do not meet that requirement.
 3           The Asserted Claims fail to satisfy the written description and enablement requirements
 4   due to at least the following claim language or limitations:
 5                  a.      Both Asserted Patents
 6
            “call routing controller,” “call routing apparatus,” “call routing controller apparatus”;
 7
                o Renders invalid asserted ’815 claims 1, 7, 12, 27, 28, 72, 73, 92, and 111; and
 8
                    ’005 claims 49 and 73.
 9
                o If these preamble terms are found to be substantive limitations, the ’815 and ’005
10
                    Patents do not demonstrate possession of, or enable skilled artisans to practice the
11
                    “call routing controller,” “call routing apparatus,” “call routing controller
12
                    apparatus” limitations, including in view of VoIP-Pal’s infringement claims and
13
                    contentions. Neither the claims nor the specifications define a “call routing
14
                    controller,” “call routing apparatus,” or “call routing controller apparatus,” or
15
                    explains what these items are as distinct from the call controller and routing
16
                    controller.
17
            “public network”;
18
                o Renders invalid asserted ’815 claims 1, 7, 12, 27, 28, 72, 73, 92, and 111; and
19
                    ’005 claims 49 and 73.
20
                o The ’815 and ’005 Patents do not demonstrate possession of, or enable skilled
21
                    artisans to practice the “public network” limitation, including in view of VoIP-
22
                    Pal’s infringement claims and contentions.              Neither the claims nor the
23
                    specifications define a public network, or provide what qualities a network must
24
                    have in order to be “public.”
25
            “private network”;
26
                o Renders invalid asserted ’815 claims 1, 7, 12, 27, 28, 72, 73, 92, and 111; and
27
                    ’005 claims 49 and 73.
28
                                                      45
                                                                 DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                           Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
         Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 47 of 59



 1           o The ’815 and ’005 Patents do not demonstrate possession of, or enable skilled
 2               artisans to practice the “private network” limitation, including in view of VoIP-
 3               Pal’s infringement claims and contentions.               Neither the claims nor the
 4               specifications define a private network, or provide what qualities a network must
 5               have in order to be “private.”
 6       “public network classification criterion[/criteria]”;
 7           o Renders invalid asserted ’815 claims 1, 7, 12, 27, 28, 72, 73, 92, and 111; and
 8               ’005 claims 49 and 73.
 9           o The ’815 and ’005 Patents do not demonstrate possession of, or enable skilled
10               artisans to practice the “public network classification criterion” limitation,
11               including in view of VoIP-Pal’s infringement claims and contentions. Neither the
12               claims nor the specifications explain or define what the criterion or criteria are
13               e.g., what criteria correlate with the public network.
14       “private network classification criterion”;
15           o Renders invalid asserted ’815 claims 1, 7, 12, 27, 28, 72, 73, 92, and 111; and
16               ’005 claims 49 and 73.
17           o The ’815 and ’005 Patents do not demonstrate possession of, or enable skilled
18               artisans to practice the “private network classification criterion” limitation,
19               including in view of VoIP-Pal’s infringement claims and contentions. Neither the
20               claims nor the specifications explain or define what the criterion or criteria are
21               e.g., what criteria correlate with the private network.
22       “means for causing the private network routing message or the public network routing
23        message to be communicated to a call controller to effect routing of the call.”
24           o Renders invalid asserted ’815 claim 111 and ’005 claim 73.
25           o The ’815 and ’005 Patents do not demonstrate possession of, or enable skilled
26               artisans to practice, causing the private network routing message or the public
27               network routing message to be communicated to a call controller to effect routing
28               of the call because the specification does not provide an adequate structure or
                                                 46
                                                               DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                         Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
         Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 48 of 59



 1                algorithm to describe or enable the limitation, including in view of VoIP-Pal’s
 2                infringement claims and contentions.
 3                b.      ’815 Patent
 4
         “determining a match when at least one of said calling attributes matches at least a
 5
          portion of said callee identifier”;
 6
              o Renders invalid asserted ’815 claims 1, 7, 12, 27.
 7
              o The ’815 Patent does not demonstrate possession of, or enable skilled artisans to
 8
                  “determin[e] a match when at least one of said calling attributes matches at least
 9
                  a portion of said callee identifier,” including in view of VoIP-Pal’s infringement
10
                  claims and contentions. The patent does not provide how to compare a calling
11
                  attribute to a callee identifier, in what way the calling attribute and callee identifier
12
                  need to match, or what “portion” of the callee identifier and calling attribute must
13
                  match to be considered a match.
14
         “means for determining a match when at least one of said calling attributes matches at
15
          least a portion of said callee identifier”;
16
              o Renders invalid asserted ’815 claim 28.
17
              o The ’815 Patent does not demonstrate possession of, or enable skilled artisans to
18
                  practice “means for determining a match when at least one of said calling
19
                  attributes matches at least a portion of said callee identifier,” including in view of
20
                  VoIP-Pal’s infringement claims and contentions. The patent does not provide
21
                  how to compare a calling attribute to a callee identifier, in what way the calling
22
                  attribute and callee identifier need to match, or what “portion” of the callee
23
                  identifier and calling attribute must match to be considered a match.
24
         “classifying said call as a private network call when said reformatted callee identifier
25
          identifies a subscriber to the private network”;
26
              o Renders invalid asserted ’815 claim 12.
27

28
                                                        47
                                                                   DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                             Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
         Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 49 of 59



 1           o The ’815 Patent does not demonstrate possession of, or enable skilled artisans to
 2               practice “classifying said call as a private network call when said reformatted
 3               callee identifier identifies a subscriber to the private network,” including in view
 4               of VoIP-Pal’s infringement claims and contentions. The patent does not describe
 5               how the reformatted callee identifier identifies a subscriber to the private network.
 6               c.      ’005 Patent
 7
         “first network”;
 8
             o Renders invalid asserted ’005 claims 74, 75, 77, 78, 83, 84, 94, 96, and 99.
 9
             o The’005 Patent does not demonstrate possession of, or enable skilled artisans to
10
                 practice the “first network” limitation, including in view of VoIP-Pal’s
11
                 infringement claims and contentions. Neither the claims nor the specification
12
                 define a first network, or provide what qualities a network must have in order to
13
                 be a “first” network.
14
         “second network”;
15
             o Renders invalid asserted ’005 claims 74, 75, 77, 78, 83, 84, 94, 96, and 99.
16
             o The’005 Patent does not demonstrate possession of, or enable skilled artisans to
17
                 practice the “second network” limitation, including in view of VoIP-Pal’s
18
                 infringement claims and contentions. Neither the claims nor the specification
19
                 define a second network, or provide what qualities a network must have in order
20
                 to be a “second” network.
21
         “first network classification criterion”;
22
             o Renders invalid asserted ’005 claims 74, 75, 77, 78, 83, 84, 94, 96, and 99.
23
             o The’005 Patent does not demonstrate possession of, or enable skilled artisans to
24
                 practice the “first network classification criterion” limitation, including in view
25
                 of VoIP-Pal’s infringement claims and contentions. Neither the claims nor the
26
                 specification explain or define what the criterion or criteria are – e.g., what criteria
27
                 correlate with the first network.
28
                                                      48
                                                                 DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                           Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
         Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 50 of 59



 1       “second network classification criterion”;
 2            o Renders invalid asserted ’005 claims 74, 75, 77, 78, 83, 84, 94, 96, and 99.
 3            o The’005 Patent does not demonstrate possession of, or enable skilled artisans to
 4                practice the “second network classification criterion” limitation, including in view
 5                of VoIP-Pal’s infringement claims and contentions. Neither the claims nor the
 6                specification explain or define what the criterion or criteria are – e.g., what criteria
 7                correlate with the second network.
 8       “first portion”;
 9            o Renders invalid asserted ’005 claims 74, 75, 77, 78, 83, 84, 94, 96, and 99.
10            o The ’005 Patent does not demonstrate possession of, or enable skilled artisans to
11                practice the limitation regarding the “first portion” of the packet switched
12                network, including in view of VoIP-Pal’s infringement claims and contentions.
13                The patent does not provide any description of what constitutes or defines a first
14                portion of the packet switched network, or what qualities or capabilities it has.
15       “second portion”;
16            o Renders invalid asserted ’005 claims 74, 75, 77, 78, 83, 84, 94, 96, and 99.
17            o The ’005 Patent does not demonstrate possession of, or enable skilled artisans to
18                practice the limitation regarding the “second portion” of the packet switched
19                network, including in view of VoIP-Pal’s infringement claims and contentions.
20                The patent does not provide any description of what constitutes or defines a
21                second portion of the packet switched network, or what qualities or capabilities it
22                has.
23       “entity”; and
24            o Renders invalid asserted ’005 claims 74, 75, 77, 78, 83, 84, 94, 96, and 99.
25            o The ’005 Patent does not demonstrate possession of, or enable skilled artisans to
26                practice the “entity” limitation, including in view of VoIP-Pal’s infringement
27                claims and contentions. The asserted claims only provides that an “entity”
28                controls a first or second portion of a packet switched network, but the patent does
                                                     49
                                                                DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                          Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
             Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 51 of 59



 1                    not provide any definition for or qualities of what constitutes such an entity, or
 2                    how the entity controls the first or second portion of the packet switched network.
 3           “means for using a caller identifier associated with the caller to locate a caller dialing
 4            profile comprising a plurality of calling attributes associated with the caller.”
 5                 o Renders invalid asserted ’005 claim 73.
 6                 o The ’005 Patent does not demonstrate possession of, or enable skilled artisans to
 7                    practice “means for using a caller identifier associated with the caller to locate a
 8                    caller dialing profile comprising a plurality of calling attributes associated with
 9                    the caller,” including in view of VoIP-Pal’s infringement claims and contentions.
10                    The patent does not describe how the caller dialing profile is located using a caller
11                    identifier, or which calling attributes comprise the caller dialing profile.
12            Defendants reserve the right to amend this list.
13            5.      Invalidity Of The Asserted Patents Based On 35 U.S.C. § 112 For
                      Indefiniteness.
14
              The Asserted Claims of the Asserted Patents are invalid for failing to comply with the
15
     definiteness requirement of 35 U.S.C. § 112. Defendants note that Defendants’ charting of a
16
     prior art reference for a claim or limitation that Defendants contend is invalid for lack of definite-
17
     ness in no way represents an admission or concession that the scope of the claim or limitation is
18
     definite or ascertainable.
19
              Title 35 U.S.C. § 112 ¶ 2 requires that a patent claim “particularly point[] out and
20
     distinctly claim[] the subject matter which the applicant regards as his invention.” Claim terms
21
     that fail to inform those skilled in the art “with reasonable certainty . . . about the scope of the
22
     invention” fail the definiteness requirement of § 112 ¶ 2. Nautilus, Inc. v. Biosig Instruments,
23
     Inc., 134 S. Ct. 2120, 2124 (2014).
24
              All Asserted Claims are invalid as indefinite because, at a minimum, the limitations
25
     identified in this section, read in light of the intrinsic evidence, fail to inform those skilled in the
26
     art with reasonable certainty about the scope of the claimed inventions:
27

28
                                                        50
                                                                   DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                             Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
         Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 52 of 59



 1               a.      Both Asserted Patents
 2
         “call routing controller,” “call routing apparatus,” “call routing controller apparatus”;
 3
             o Renders invalid asserted ’815 claims 1, 7, 12, 27, 28, 72, 73, 92, and 111; and
 4
                 ’005 claims 49 and 73.
 5
             o If these preamble terms are found to be substantive limitations, the ’815 and ’005
 6
                 Patents fail to inform those skilled in the art with reasonable certainty about the
 7
                 scope of the terms “call routing controller,” “call routing apparatus,” “call routing
 8
                 controller apparatus” including in view of VoIP-Pal’s infringement claims and
 9
                 contentions. Neither the claims nor the specifications explain what that these
10
                 terms mean or what these items are as distinct from the call controller and routing
11
                 controller.
12
         “public network”;
13
             o Renders invalid asserted ’815 claims 1, 7, 12, 27, 28, 72, 73, 92, and 111; and
14
                 ’005 claims 49 and 73.
15
             o The ’815 and ’005 Patents fail to inform those skilled in the art with reasonable
16
                 certainty about the scope of the term “public network,” including in view of VoIP-
17
                 Pal’s infringement claims and contentions.              Neither the claims nor the
18
                 specifications explain what that term means – e.g., what qualities a network must
19
                 have in order to fall within the meaning of “public” in the claims.
20
         “private network”;
21
             o Renders invalid asserted ’815 claims 1, 7, 12, 27, 28, 72, 73, 92, and 111; and
22
                 ’005 claims 49 and 73.
23
             o The ’815 and ’005 Patents fail to inform those skilled in the art with reasonable
24
                 certainty about the scope of the term “private network,” including in view of
25
                 VoIP-Pal’s infringement claims and contentions. Neither the claims nor the
26
                 specifications explain what that term means e.g., what qualities a network must
27
                 have in order to fall within the meaning of “private” in the claims.
28
                                                   51
                                                              DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                        Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
         Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 53 of 59



 1       “public network classification criterion”;
 2           o Renders invalid asserted ’815 claims 1, 7, 12, 27, 28, 72, 73, 92, and 111; and
 3               ’005 claims 49 and 73.
 4           o The ’815 and ’005 Patents fail to inform those skilled in the art with reasonable
 5               certainty about the scope of the term “public network classification criterion,”
 6               including in view of VoIP-Pal’s infringement claims and contentions. Neither the
 7               claims nor the specifications explain what the criterion or criteria are e.g., what
 8               criteria correlate with the public network.
 9       “private network classification criterion”;
10           o Renders invalid asserted ’815 claims 1, 7, 12, 27, 28, 72, 73, 92, and 111; and
11               ’005 claims 49 and 73.
12           o The ’815 and ’005 Patents fail to inform those skilled in the art with reasonable
13               certainty about the scope of the term “private network classification criterion,”
14               including in view of VoIP-Pal’s infringement claims and contentions. Neither the
15               claims nor the specifications explain what the criterion or criteria are e.g., what
16               criteria correlate with the private network.
17       “means for causing the private network routing message or the public network routing
18        message to be communicated to a call controller to effect routing of the call;”
19           o Renders invalid asserted ’815 claim 111 and ’005 claim 73.
20           o The ’815 and ’005 Patents fail to inform those skilled in the art with reasonable
21               certainty about the scope of the limitation “means for causing the private network
22               routing message or the public network routing message to be communicated to a
23               call controller to effect routing of the call” because the specification does not
24               provide an adequate structure or algorithm to describe or enable the limitation,
25               including in view of VoIP-Pal’s infringement claims and contentions.
26
27

28
                                                   52
                                                              DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                        Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
         Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 54 of 59



 1                b.      ’815 Patent
 2
         “determining a match when at least one of said calling attributes matches at least a
 3
          portion of said callee identifier”;
 4
              o Renders invalid asserted ’815 claims 1, 7, 12, and 27.
 5
              o The ’815 Patent fails to inform those skilled in the art with reasonable certainty
 6
                  about the scope of the term “determining a match when at least one of said calling
 7
                  attributes matches at least a portion of said callee identifier,” including in view of
 8
                  VoIP-Pal’s infringement claims and contentions. The patent does not define how
 9
                  to compare a calling attribute to a callee identifier, in what way the calling
10
                  attribute and callee identifier need to match, or what “portion” of the callee
11
                  identifier and calling attribute must match to be considered a match.
12
         “means for determining a match when at least one of said calling attributes matches at
13
          least a portion of said callee identifier”;
14
              o Renders invalid asserted ’815 claim 28.
15
              o The ’815 Patent fails to inform those skilled in the art with reasonable certainty
16
                  about the scope of the limitation “means for determining a match when at least
17
                  one of said calling attributes matches at least a portion of said callee identifier,”
18
                  including in view of VoIP-Pal’s infringement claims and contentions. The patent
19
                  does not define how to compare a calling attribute to a callee identifier, in what
20
                  way the calling attribute and callee identifier need to match, or what “portion” of
21
                  the callee identifier and calling attribute must match to be considered a match.
22
         “classifying said call as a private network call when said reformatted callee identifier
23
          identifies a subscriber to the private network”;
24
              o Renders invalid asserted ’815 claim 12.
25
              o The ’815 Patent fails to inform those skilled in the art with reasonable certainty
26
                  about the scope of the limitation “classifying said call as a private network call
27
                  when said reformatted callee identifier identifies a subscriber to the private
28
                                                        53
                                                                   DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                             Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
         Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 55 of 59



 1               network,” including in view of VoIP-Pal’s infringement claims and contentions.
 2               The patent does not define how the reformatted callee identifier identifies a
 3               subscriber to the private network.
 4               c.      ’005 Patent
 5
         “first network”;
 6
             o Renders invalid asserted ’005 claims 74, 75, 77, 78, 83, 84, 94, 96, and 99.
 7
             o The’005 Patent fails to inform those skilled in the art with reasonable certainty
 8
                 about the scope of the term “first network” limitations, including in view of VoIP-
 9
                 Pal’s infringement claims and contentions.                 Neither the claims nor the
10
                 specification define a first network, or provide what qualities a network must have
11
                 in order to be a “first” network.
12
         “second network”;
13
             o Renders invalid asserted ’005 claims 74, 75, 77, 78, 83, 84, 94, 96, and 99.
14
             o The’005 Patent fails to inform those skilled in the art with reasonable certainty
15
                 about the scope of the term “second network” limitations, including in view of
16
                 VoIP-Pal’s infringement claims and contentions. Neither the claims nor the
17
                 specification define a second network, or provide what qualities a network must
18
                 have in order to be a “second” network.
19
         “first network classification criterion”;
20
             o Renders invalid asserted ’005 claims 74, 75, 77, 78, 83, 84, 94, 96, and 99.
21
             o The’005 Patent fails to inform those skilled in the art with reasonable certainty
22
                 about the scope of the term “first network classification criterion,” including in
23
                 view of VoIP-Pal’s infringement claims and contentions. Neither the claims nor
24
                 the specification explain what the criterion or criteria are e.g., what criteria
25
                 correlate with the first network.
26
         “second network classification criterion”;
27
             o Renders invalid asserted ’005 claims 74, 75, 77, 78, 83, 84, 94, 96, and 99.
28
                                                      54
                                                                 DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                           Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
         Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 56 of 59



 1            o The’005 Patent fails to inform those skilled in the art with reasonable certainty
 2                about the scope of the term “second network classification criterion,” including
 3                in view of VoIP-Pal’s infringement claims and contentions. Neither the claims
 4                nor the specification explain what the criterion or criteria are e.g., what criteria
 5                correlate with the second network.
 6       “first portion”;
 7            o Renders invalid asserted ’005 claims 74, 75, 77, 78, 83, 84, 94, 96, and 99.
 8            o The ’005 Patent fails to inform those skilled in the art with reasonable certainty
 9                about the scope of the term “first portion” of the packet switched network,
10                including in view of VoIP-Pal’s infringement claims and contentions. The patent
11                does not provide any definition of what constitutes or defines a first portion of the
12                packet switched network.
13       “second portion”;
14            o Renders invalid asserted ’005 claims 74, 75, 77, 78, 83, 84, 94, 96, and 99.
15            o The ’005 Patent fails to inform those skilled in the art with reasonable certainty
16                about the scope of the term “second portion” of the packet switched network,
17                including in view of VoIP-Pal’s infringement claims and contentions. The patent
18                does not provide any definition of what constitutes or defines a second portion of
19                the packet switched network.
20       “entity”; and
21            o Renders invalid asserted ’005 claims 74, 75, 77, 78, 83, 84, 94, 96, and 99.
22            o The ’005 Patent fails to inform those skilled in the art with reasonable certainty
23                about the scope of the term “entity,” including in view of VoIP-Pal’s infringement
24                claims and contentions. The patent only provides that an “entity” controls a first
25                or second portion of a packet switched network – it does not provide any definition
26                for or qualities of what constitutes such an entity.
27       “means for using a caller identifier associated with the caller to locate a caller dialing
28        profile comprising a plurality of calling attributes associated with the caller”;
                                                    55
                                                               DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                         Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
          Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 57 of 59



 1               o Renders invalid asserted ’005 claim 73.
 2               o The ’005 Patent fails to inform those skilled in the art with reasonable certainty
 3                  about the scope of the limitation “means for using a caller identifier associated
 4                  with the caller to locate a caller dialing profile comprising a plurality of calling
 5                  attributes associated with the caller,” including in view of VoIP-Pal’s
 6                  infringement claims and contentions. The patent does not provide an adequate
 7                  structure or algorithm to achieve the function, and does not define how the caller
 8                  dialing profile is located using a caller identifier, or which calling attributes
 9                  comprise the caller dialing profile.
10          Defendants reserve the right to amend this list.
11          6.      The Asserted Patents Are Directed To Patent-Ineligible Subject Matter
12          All of the Asserted Claims of the Asserted Patents are invalid under 35 U.S.C. § 101 for
13   claiming ineligible subject matter. The basis for the invalidity of the claims under § 101 is set
14   forth in Defendants’ motion to dismiss. See VoIP-Pal.com, Inc. v. Twitter, Inc., No. 18-cv-04523-
15   LHK, Dkt. No. 71; VoIP-Pal.com, Inc. v. Cellco Partnership, 18-cv-06054-LHK, Dkt. No.123;
16   VoIP-Pal.com, Inc. v. AT&T Corp., No. 3:18-cv-06177-LHK, Dkt. No. 63; VoIP-Pal.com, Inc.
17   v. Apple Inc., No. 18-cv-06217-LHK, Dkt. No. 75.
18          7.      Document Production
19          Pursuant to the Court’s Scheduling Order and concurrent with service of these Initial
20   Invalidity Contentions, Defendants are also producing documents related to their Initial
21   Invalidity Contentions. The copies of the documents will be sent under separate cover.
22

23

24

25

26
27

28
                                                     56
                                                                 DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                           Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
           Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 58 of 59



 1   Dated: March 18, 2019
 2

 3   By:    /s/ Gene W. Lee                  By:        /s/ Megan S. Woodworth
            Gene W. Lee                                 Megan S. Woodworth
 4
     PERKINS COIE LLP                         VENABLE LLP
 5   Gene W. Lee (pro hac vice)               Frank C. Cimino, Jr. (pro hac vice)
     Thomas Matthew (pro hac vice)            Megan S. Woodworth (pro hac vice)
 6   30 Rockefeller Plaza 22nd Floor          600 Massachusetts Ave., NW
     New York, NY 10112-0015                  Washington, D.C. 20001
 7   Telephone: (212) 262-6900                Telephone: (202) 344-4569
     Facsimile: (212) 977-1638                Facsimile: (202) 344-8300
 8   GLee@perkinscoie.com                     mswoodworth@venable.com
     TMatthew@perkinscoie.com                 fccimino@venable.com
 9
     Sarah Stahnke (SBN 264838)               William A. Hector (SBN 298490)
10   Amisha Manek (SBN 305163)                101 California Street, Suite 3800
     3150 Porter Drive                        San Francisco, CA 94111
11   Palo Alto, CA 94304-1212                 Telephone: (415) 653-3750
     Telephone: (650) 838-4300                Facsimile: (415) 653-3755
12   Facsimile: (650) 838-4489                WAHector@venable.com
     SStahnke@perkinscoie.com
13   AManek@perkinscoie.com                   Attorneys for Defendant Cellco Partnership
                                              d/b/a Verizon Wireless
14   Attorneys for Defendant Twitter, Inc
15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                            57
                                                         DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                   Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
           Case 5:20-cv-02460-LHK Document 85-4 Filed 06/17/21 Page 59 of 59



 1

 2   By:    /s/ B.C. Borent                     By:        /s/ Peter C. Magic
           B.C. Borent                                       Peter C. Magic
 3
     BAKER BOTTS LLP                            DESMARAIS LLP
 4   Bryant C. Boren, Jr.                       John M. Desmarais (SBN 320875)
     1001 Page Mill Road, Bldg. One, St. 200    Ameet A. Modi (admitted pro hac vice)
 5   Palo Alto, CA 94304                        Robert A. Harrits (admitted pro hac vice)
     Telephone: (650) 739-7500                  Michael J. X. Matulewicz-Crowley (admitted pro
 6   Facsimile: (650) 739-7601                  hac vice)
     bryant.c.boren@bakerbotts.com              230 Park Avenue
 7                                              New York, NY 10169
     Wayne O. Stacy                             Telephone: (212) 351-3400
 8   101 California Street, Suite 3600          Facsimile: (212) 351-3401
     San Francisco, CA 94111                    jdesmarais@desmaraisllp.com
 9   Telephone: (415) 291-6206                  amodi@desmaraisllp.com
     Facsimile: (415) 291-6306                  rharrits@desmaraisllp.com
10   wayne.stacy@bakerbotts.com                 mmatulewicz-crowley@desmaraisllp.com
11   Samir A. Bhavsar (pro hac vice pending)    Peter C. Magic (SBN 278917)
     Morgan Grissum (pro hac vice)              101 California Street
12   2001 Ross Avenue, Suite 900                San Francisco, CA 94111
     Dallas, Texas 75201                        Telephone: (415) 573-1900
13   Telephone: (214) 953-6500                  Facsimile: (415) 573-1901
     Facsimile: (214) 661-4581                  pmagic@desmaraisllp.com
14   samir.bhavsar@bakerbotts.com
     morgan.grissum@bakerbotts.com              Attorneys for Defendant Apple Inc.
15
     Attorneys for Defendant AT&T Corp.
16

17

18

19

20

21

22

23

24

25

26
27

28
                                               58
                                                            DEFENDANTS’ JOINT INVALIDITY CONTENTIONS
                                                      Case Nos. Case Nos. 18-cv-04523, -06054, -06177, -06217-LHK
